              Case 21-54892-wlh                     Doc 15            Filed 07/20/21 Entered 07/20/21 17:51:01                                Desc Main
                                                                     Document      Page 1 of 72



 Fill in this information to identify your case:

 Debtor 1                  Stephen Barry Lowit
                           First Name                       Middle Name                  Last Name

 Debtor 2                  Tammy Lynn Lowit
 (Spouse if, filing)       First Name                       Middle Name                  Last Name


 United States Bankruptcy Court for the:              NORTHERN DISTRICT OF GEORGIA

 Case number           21-54892-wlh
 (if known)
                                                                                                                                            Check if this is an
                                                                                                                                               amended filing



Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                                 4/19
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

 Part 1:        Give Details About Your Marital Status and Where You Lived Before

1.     What is your current marital status?

              Married
        Not married
2.     During the last 3 years, have you lived anywhere other than where you live now?

              No
        Yes. List all of the places you lived in the last 3 years. Do not include where you live now.
        Debtor 1 Prior Address:                                  Dates Debtor 1             Debtor 2 Prior Address:                               Dates Debtor 2
                                                                 lived there                                                                      lived there

3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington and Wisconsin.)

              No
        Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

 Part 2         Explain the Sources of Your Income

4.     Did you have any income from employment or from operating a business during this year or the two previous calendar years?
       Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
       If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

        No
              Yes. Fill in the details.

                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income                   Sources of income               Gross income
                                                   Check all that apply.            (before deductions and         Check all that apply.           (before deductions
                                                                                    exclusions)                                                    and exclusions)

 From January 1 of current year until               Wages, commissions,                               $0.00        Wages, commissions,                 $39,722.23
 the date you filed for bankruptcy:                bonuses, tips                                                   bonuses, tips
                                                    Operating a business                                           Operating a business




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                        page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
            Case 21-54892-wlh                       Doc 15            Filed 07/20/21 Entered 07/20/21 17:51:01                              Desc Main
                                                                     Document      Page 2 of 72
 Debtor 1      Stephen Barry Lowit
 Debtor 2      Tammy Lynn Lowit                                                                            Case number (if known)   21-54892-wlh

                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income                   Sources of income            Gross income
                                                   Check all that apply.            (before deductions and         Check all that apply.        (before deductions
                                                                                    exclusions)                                                 and exclusions)

 For last calendar year:                            Wages, commissions,                               $0.00        Wages, commissions,               $65,481.12
 (January 1 to December 31, 2020 )                 bonuses, tips                                                   bonuses, tips
                                                    Operating a business                                           Operating a business

 For the calendar year before that:                 Wages, commissions,                               $0.00        Wages, commissions,               $17,227.57
 (January 1 to December 31, 2019 )
                                                   bonuses, tips                                                   bonuses, tips
                                                    Operating a business                                           Operating a business

5.    Did you receive any other income during this year or the two previous calendar years?
      Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security, unemployment,
      and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and gambling and lottery
      winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

      List each source and the gross income from each source separately. Do not include income that you listed in line 4.

       No
           Yes. Fill in the details.

                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income from              Sources of income            Gross income
                                                   Describe below.                  each source                    Describe below.              (before deductions
                                                                                    (before deductions and                                      and exclusions)
                                                                                    exclusions)
 For the calendar year before that:                1/2 Life and Health                          $21,541.55         1/2 Life and Health                  $21,541.55
 (January 1 to December 31, 2019 )                 Insurance Premiums                                              Insurance Premiums
                                                   Paid in 2019 by                                                 Paid in 2019 by
                                                   iSymmetry                                                       iSymmetry


 Part 3:      List Certain Payments You Made Before You Filed for Bankruptcy

6.    Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?
           No.     Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
                    individual primarily for a personal, family, or household purpose.”

                    During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?
                         No.      Go to line 7.
                      Yes       List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the total amount you
                                 paid that creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do
                                 not include payments to an attorney for this bankruptcy case.
                     * Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.
       Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
                    During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                      No.         Go to line 7.
                      Yes         List below each creditor to whom you paid a total of $600 or more and the total amount you paid that creditor. Do not
                                   include payments for domestic support obligations, such as child support and alimony. Also, do not include payments to an
                                   attorney for this bankruptcy case.


       Creditor's Name and Address                               Dates of payment            Total amount          Amount you       Was this payment for ...
                                                                                                     paid            still owe




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
            Case 21-54892-wlh                       Doc 15            Filed 07/20/21 Entered 07/20/21 17:51:01                               Desc Main
                                                                     Document      Page 3 of 72
 Debtor 1      Stephen Barry Lowit
 Debtor 2      Tammy Lynn Lowit                                                                            Case number (if known)    21-54892-wlh

7.    Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
      Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner; corporations
      of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing agent, including one for
      a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations, such as child support and
      alimony.

           No
       Yes. List all payments to an insider.
       Insider's Name and Address                                Dates of payment            Total amount          Amount you        Reason for this payment
                                                                                                     paid            still owe

8.    Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an
      insider?
      Include payments on debts guaranteed or cosigned by an insider.

           No
       Yes. List all payments to an insider
       Insider's Name and Address                                Dates of payment            Total amount          Amount you        Reason for this payment
                                                                                                     paid            still owe       Include creditor's name

 Part 4:      Identify Legal Actions, Repossessions, and Foreclosures

9.    Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
      List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
      modifications, and contract disputes.

       No
           Yes. Fill in the details.
       Case title                                                Nature of the case         Court or agency                          Status of the case
       Case number
       Truist Bank v. Tammy Lowit                                Deficiency on              Fulton State Court                        Pending
       20EV000996                                                Vehicle                    185 Central Ave. SW                       On appeal
                                                                                            Atlanta, GA 30303                           Concluded


       On Deck Capital, Inc. v. Steve                            Complaint of               Fulton State Court                        Pending
       Lowit                                                     Guaranty                   185 Central Ave. SW                       On appeal
       19EV004007                                                                           Atlanta, GA 30303                           Concluded



10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
    Check all that apply and fill in the details below.

           No. Go to line 11.
       Yes. Fill in the information below.
       Creditor Name and Address                                 Describe the Property                                        Date                        Value of the
                                                                                                                                                             property
                                                                 Explain what happened

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
    accounts or refuse to make a payment because you owed a debt?
           No
       Yes. Fill in the details.
       Creditor Name and Address                                 Describe the action the creditor took                        Date action was                Amount
                                                                                                                              taken

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a
    court-appointed receiver, a custodian, or another official?

           No
       Yes


Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
            Case 21-54892-wlh                       Doc 15            Filed 07/20/21 Entered 07/20/21 17:51:01                                  Desc Main
                                                                     Document      Page 4 of 72
 Debtor 1      Stephen Barry Lowit
 Debtor 2      Tammy Lynn Lowit                                                                            Case number (if known)    21-54892-wlh

 Part 5:      List Certain Gifts and Contributions

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
           No
       Yes. Fill in the details for each gift.
       Gifts with a total value of more than $600                     Describe the gifts                                      Dates you gave                    Value
       per person                                                                                                             the gifts

       Person to Whom You Gave the Gift and
       Address:

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?
           No
       Yes. Fill in the details for each gift or contribution.
       Gifts or contributions to charities that total                 Describe what you contributed                           Dates you                         Value
       more than $600                                                                                                         contributed
       Charity's Name
       Address (Number, Street, City, State and ZIP Code)

 Part 6:      List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster,
    or gambling?

           No
       Yes. Fill in the details.
       Describe the property you lost and                   Describe any insurance coverage for the loss                      Date of your         Value of property
       how the loss occurred                                Include the amount that insurance has paid. List pending          loss                              lost
                                                            insurance claims on line 33 of Schedule A/B: Property.

 Part 7:      List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you
    consulted about seeking bankruptcy or preparing a bankruptcy petition?
    Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

       No
           Yes. Fill in the details.
       Person Who Was Paid                                            Description and value of any property                   Date payment                Amount of
       Address                                                        transferred                                             or transfer was              payment
       Email or website address                                                                                               made
       Person Who Made the Payment, if Not You
       Lamberth, Cifelli, Ellis,                                      Retainer and Filing Fee                                 7/1/2021                    $1,500.00
       & Nason, P.A.
       6000 Lake Forrest Drive
       Suite 435
       Atlanta, GA 30328


17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
    promised to help you deal with your creditors or to make payments to your creditors?
    Do not include any payment or transfer that you listed on line 16.

           No
       Yes. Fill in the details.
       Person Who Was Paid                                            Description and value of any property                   Date payment                Amount of
       Address                                                        transferred                                             or transfer was              payment
                                                                                                                              made




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
            Case 21-54892-wlh                       Doc 15            Filed 07/20/21 Entered 07/20/21 17:51:01                             Desc Main
                                                                     Document      Page 5 of 72
 Debtor 1      Stephen Barry Lowit
 Debtor 2      Tammy Lynn Lowit                                                                            Case number (if known)   21-54892-wlh

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
    transferred in the ordinary course of your business or financial affairs?
    Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property). Do not
    include gifts and transfers that you have already listed on this statement.
     No
           Yes. Fill in the details.
       Person Who Received Transfer                                   Description and value of                  Describe any property or      Date transfer was
       Address                                                        property transferred                      payments received or debts    made
                                                                                                                paid in exchange
       Person's relationship to you
       Various Buyers                                                 Baseball Cards, Sports                    Approximately $12,000         Throughout the
                                                                      Items, Tools, Household                                                 Past Year
                                                                      Items Sold through ebay

       Silver Dollar, Inc.                                            Rolex 116710, GMC Master II               $10,200                       6/21/21
       11680 Alpharetta Highway
       Suite 100
       Roswell, GA 30076



19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a
    beneficiary? (These are often called asset-protection devices.)
           No
       Yes. Fill in the details.
       Name of trust                                                  Description and value of the property transferred                       Date Transfer was
                                                                                                                                              made

 Part 8:       List of Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed,
    sold, moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
    houses, pension funds, cooperatives, associations, and other financial institutions.
           No
       Yes. Fill in the details.
       Name of Financial Institution and                         Last 4 digits of           Type of account or          Date account was           Last balance
       Address (Number, Street, City, State and ZIP              account number             instrument                  closed, sold,          before closing or
       Code)                                                                                                            moved, or                       transfer
                                                                                                                        transferred

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities,
    cash, or other valuables?

           No
       Yes. Fill in the details.
       Name of Financial Institution                                  Who else had access to it?           Describe the contents                   Do you still
       Address (Number, Street, City, State and ZIP Code)             Address (Number, Street, City,                                               have it?
                                                                      State and ZIP Code)

22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

       No
           Yes. Fill in the details.
       Name of Storage Facility                                       Who else has or had access           Describe the contents                   Do you still
       Address (Number, Street, City, State and ZIP Code)             to it?                                                                       have it?
                                                                      Address (Number, Street, City,
                                                                      State and ZIP Code)




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                       page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
            Case 21-54892-wlh                       Doc 15            Filed 07/20/21 Entered 07/20/21 17:51:01                                  Desc Main
                                                                     Document      Page 6 of 72
 Debtor 1      Stephen Barry Lowit
 Debtor 2      Tammy Lynn Lowit                                                                                  Case number (if known)   21-54892-wlh

       Name of Storage Facility                                       Who else has or had access                 Describe the contents                   Do you still
       Address (Number, Street, City, State and ZIP Code)             to it?                                                                             have it?
                                                                      Address (Number, Street, City,
                                                                      State and ZIP Code)

       Extra Space Storage                                            Stephen Barry Lowit                        Excess Furniture and Similar             No
       0693 - Alpharetta-N. Main St.                                  1023 Colonnade Way                         Items                                    Yes
       855 N. Main Street                                             Alpharetta, GA 30004
       Alpharetta, GA 30009
                                                                      Tammy Lynn Lowit
                                                                      1023 Colonnade Way
                                                                      Alpharetta, GA 30004


 Part 9:      Identify Property You Hold or Control for Someone Else

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold in trust
    for someone.

           No
       Yes. Fill in the details.
       Owner's Name                                                   Where is the property?                     Describe the property                               Value
       Address (Number, Street, City, State and ZIP Code)             (Number, Street, City, State and ZIP
                                                                      Code)


 Part 10:     Give Details About Environmental Information

For the purpose of Part 10, the following definitions apply:

     Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or
      toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or
      regulations controlling the cleanup of these substances, wastes, or material.
     Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used
      to own, operate, or utilize it, including disposal sites.
     Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance,
      hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

           No
       Yes. Fill in the details.
       Name of site                                                   Governmental unit                             Environmental law, if you            Date of notice
       Address (Number, Street, City, State and ZIP Code)             Address (Number, Street, City, State and      know it
                                                                      ZIP Code)


25. Have you notified any governmental unit of any release of hazardous material?

           No
       Yes. Fill in the details.
       Name of site                                                   Governmental unit                             Environmental law, if you            Date of notice
       Address (Number, Street, City, State and ZIP Code)             Address (Number, Street, City, State and      know it
                                                                      ZIP Code)

26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

           No
       Yes. Fill in the details.
       Case Title                                                     Court or agency                            Nature of the case                      Status of the
       Case Number                                                    Name                                                                               case
                                                                      Address (Number, Street, City,
                                                                      State and ZIP Code)




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                             page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
            Case 21-54892-wlh                        Doc 15           Filed 07/20/21 Entered 07/20/21 17:51:01                                Desc Main
                                                                     Document      Page 7 of 72
 Debtor 1      Stephen Barry Lowit
 Debtor 2      Tammy Lynn Lowit                                                                            Case number (if known)   21-54892-wlh

 Part 11:     Give Details About Your Business or Connections to Any Business

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
              A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
              A member of a limited liability company (LLC) or limited liability partnership (LLP)
              A partner in a partnership
              An officer, director, or managing executive of a corporation
              An owner of at least 5% of the voting or equity securities of a corporation
       No. None of the above applies. Go to Part 12.
            Yes. Check all that apply above and fill in the details below for each business.
        Business Name                                            Describe the nature of the business             Employer Identification number
        Address                                                                                                  Do not include Social Security number or ITIN.
        (Number, Street, City, State and ZIP Code)               Name of accountant or bookkeeper
                                                                                                                 Dates business existed
        iSymmetry, Inc.                                                                                          EIN:         XX-XXXXXXX
        2204 Justin Trail
        Suite 2                                                  Admin Assist                                    From-To      5/1999 -7/2019
        Alpharetta, GA 30004                                     P.O. Box 901449
                                                                 Sandy UT 84090

        Innovative Working Solutions                                                                             EIN:         XX-XXXXXXX
        2204 Justin Trail
        Suite 2                                                  AdminAssist                                     From-To      8/2003 - 2017
        Alpharetta, GA 30004                                     P.O. Box 901449
                                                                 Sandy, UT 84090


28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
    institutions, creditors, or other parties.

            No
       Yes. Fill in the details below.
        Name                                                     Date Issued
        Address
        (Number, Street, City, State and ZIP Code)


 Part 12:     Sign Below

I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the answers
are true and correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3571.

 /s/ Stephen Barry Lowit                                                 /s/ Tammy Lynn Lowit
 Stephen Barry Lowit                                                     Tammy Lynn Lowit
 Signature of Debtor 1                                                   Signature of Debtor 2

 Date      July 19, 2021                                                 Date      July 19, 2021

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?
 No
 Yes
Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
 No
 Yes. Name of Person                   . Attach the Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
               Case 21-54892-wlh                              Doc 15            Filed 07/20/21 Entered 07/20/21 17:51:01                                    Desc Main
                                                                               Document      Page 8 of 72
 Fill in this information to identify your case and this filing:

 Debtor 1                    Stephen Barry Lowit
                             First Name                                 Middle Name                     Last Name

 Debtor 2                    Tammy Lynn Lowit
 (Spouse, if filing)         First Name                                 Middle Name                     Last Name


 United States Bankruptcy Court for the:                      NORTHERN DISTRICT OF GEORGIA

 Case number            21-54892-wlh                                                                                                                         Check if this is an
                                                                                                                                                                 amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                                          12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
Answer every question.

 Part 1: Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

    No. Go to Part 2.
    Yes.      Where is the property?




 1.1                                                                            What is the property? Check all that apply
        1023 Colonnade Way
                                                                                       Single-family home                        Do not deduct secured claims or exemptions. Put
        Street address, if available, or other description
                                                                                        Duplex or multi-unit building             the amount of any secured claims on Schedule D:
                                                                                                                                 Creditors Who Have Claims Secured by Property.
                                                                                        Condominium or cooperative
                                                                                  
                                                                                       Manufactured or mobile home
                                                                                                                                  Current value of the       Current value of the
        Milton                            GA        30004-0000                         Land                                      entire property?           portion you own?
        City                              State              ZIP Code                  Investment property                              $600,000.00                $600,000.00
                                                                                       Timeshare
                                                                                                                                  Describe the nature of your ownership interest
                                                                                       Other                                     (such as fee simple, tenancy by the entireties, or
                                                                                Who has an interest in the property? Check one    a life estate), if known.
                                                                                       Debtor 1 only                             Fee Simple
        Fulton                                                                         Debtor 2 only
        County                                                                         Debtor 1 and Debtor 2 only
                                                                                                                                       Check if this is community property
                                                                                       At least one of the debtors and another
                                                                                                                                      (see instructions)
                                                                                Other information you wish to add about this item, such as local
                                                                                property identification number:




 2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for
    pages you have attached for Part 1. Write that number here...........................................................................=>                      $600,000.00


 Part 2: Describe Your Vehicles


Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.




Official Form 106A/B                                                                  Schedule A/B: Property                                                                  page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy
            Case 21-54892-wlh                       Doc 15             Filed 07/20/21 Entered 07/20/21 17:51:01                                      Desc Main
                                                                      Document      Page 9 of 72
 Debtor 1        Stephen Barry Lowit
 Debtor 2        Tammy Lynn Lowit                                                                                    Case number (if known)      21-54892-wlh

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

    No
    Yes

  3.1    Make:       Ford                                      Who has an interest in the property? Check one                 Do not deduct secured claims or exemptions. Put
                                                                                                                              the amount of any secured claims on Schedule D:
         Model:      F150                                       Debtor 1 only                                                Creditors Who Have Claims Secured by Property.
         Year:       2013                                       Debtor 2 only                                                Current value of the      Current value of the
         Approximate mileage:                                   Debtor 1 and Debtor 2 only                                   entire property?          portion you own?
         Other information:                                     At least one of the debtors and another

                                                                Check if this is community property                                  $23,275.00                 $23,275.00
                                                                     (see instructions)



  3.2    Make:       Kia                                       Who has an interest in the property? Check one                 Do not deduct secured claims or exemptions. Put
                                                                                                                              the amount of any secured claims on Schedule D:
         Model:      Soul Wagon 4D                              Debtor 1 only                                                Creditors Who Have Claims Secured by Property.
         Year:       2015                                       Debtor 2 only                                                Current value of the      Current value of the
         Approximate mileage:                  61,000           Debtor 1 and Debtor 2 only                                   entire property?          portion you own?
         Other information:                                     At least one of the debtors and another

                                                                Check if this is community property                                  $11,850.00                 $11,850.00
                                                                     (see instructions)




4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

    No
    Yes


 5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for
   .pages you have attached for Part 2. Write that number here.............................................................................=>                 $35,125.00


 Part 3: Describe Your Personal and Household Items
 Do you own or have any legal or equitable interest in any of the following items?                                                                   Current value of the
                                                                                                                                                     portion you own?
                                                                                                                                                     Do not deduct secured
                                                                                                                                                     claims or exemptions.
6. Household goods and furnishings
   Examples: Major appliances, furniture, linens, china, kitchenware
    No
     Yes.     Describe.....

                                    Appliances, Furniture, Furnishings                                                                                             $8,000.00


7. Electronics
   Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
              including cell phones, cameras, media players, games
    No
     Yes.     Describe.....

                                    TV, DVR                                                                                                                        $1,000.00


8. Collectibles of value
   Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections;
               other collections, memorabilia, collectibles
    No
Official Form 106A/B                                                       Schedule A/B: Property                                                                        page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
             Case 21-54892-wlh                                  Doc 15              Filed 07/20/21 Entered 07/20/21 17:51:01                           Desc Main
                                                                                   Document      Page 10 of 72
 Debtor 1          Stephen Barry Lowit
 Debtor 2          Tammy Lynn Lowit                                                                                         Case number (if known)   21-54892-wlh

     Yes.       Describe.....

                                            Baseball Cards                                                                                                          $2,000.00


9. Equipment for sports and hobbies
   Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools;
             musical instruments
     No
     Yes. Describe.....
10. Firearms
     Examples: Pistols, rifles, shotguns, ammunition, and related equipment
    No
     Yes.       Describe.....

                                            .28 Pistol                                                                                                                $100.00


11. Clothes
    Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
    No
     Yes.       Describe.....

                                            Ordinary Clothing                                                                                                         $500.00


12. Jewelry
     Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
    No
     Yes.       Describe.....

                                            Wedding Rings                                                                                                           $1,000.00


13. Non-farm animals
    Examples: Dogs, cats, birds, horses
     No
     Yes. Describe.....
14. Any other personal and household items you did not already list, including any health aids you did not list
     No
     Yes. Give specific information.....

 15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
     for Part 3. Write that number here ..............................................................................                                        $12,600.00


 Part 4: Describe Your Financial Assets
 Do you own or have any legal or equitable interest in any of the following?                                                                           Current value of the
                                                                                                                                                       portion you own?
                                                                                                                                                       Do not deduct secured
                                                                                                                                                       claims or exemptions.

16. Cash
    Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
    No
     Yes................................................................................................................
                                                                                                                               Cash                                   $200.00



Official Form 106A/B                                                                      Schedule A/B: Property                                                          page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                             Best Case Bankruptcy
            Case 21-54892-wlh                       Doc 15            Filed 07/20/21 Entered 07/20/21 17:51:01                          Desc Main
                                                                     Document      Page 11 of 72
 Debtor 1        Stephen Barry Lowit
 Debtor 2        Tammy Lynn Lowit                                                                            Case number (if known)   21-54892-wlh

17. Deposits of money
    Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
                  institutions. If you have multiple accounts with the same institution, list each.
    No
    Yes........................                                     Institution name:

                                               Checking/Savings
                                      17.1.    Ending in 1120              Cadence Bank                                                              $1,588.67


                                               Checking Account
                                      17.2.    Ending in 9106              Cadence Bank                                                                 $10.96



                                      17.3.    Checking                    BBVA ending in 7108                                                          $21.91


18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accounts with brokerage firms, money market accounts
    No
    Yes..................        Institution or issuer name:


                                              E*Trade Securities - Account Ending -1395                                                              $3,312.60


19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
    joint venture
    No
     Yes.     Give specific information about them...................
                                     Name of entity:                                                          % of ownership:

                                         Innovative Working Solutions, Inc.                                        100          %                         $0.00


                                         iSymmetry, Inc.                                                            70          %                         $0.00


                                         iSymmetry, Inc.                                                            30          %                         $0.00


20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
     No
     Yes. Give specific information about them
                                         Issuer name:

21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
    No
     Yes. List each account separately.
                                      Type of account:                     Institution name:

                                      401(k) and 457                       ICMA                                                                           $0.00


22. Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
    Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others
     No
     Yes. .....................                                           Institution name or individual:

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
     No
Official Form 106A/B                                                   Schedule A/B: Property                                                             page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
            Case 21-54892-wlh                       Doc 15            Filed 07/20/21 Entered 07/20/21 17:51:01                         Desc Main
                                                                     Document      Page 12 of 72
 Debtor 1       Stephen Barry Lowit
 Debtor 2       Tammy Lynn Lowit                                                                         Case number (if known)      21-54892-wlh

     Yes.............          Issuer name and description.

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
     No
     Yes.............          Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
     No
     Yes. Give specific information about them...
26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
     No
     Yes. Give specific information about them...
27. Licenses, franchises, and other general intangibles
     Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
     No
     Yes. Give specific information about them...
 Money or property owed to you?                                                                                                        Current value of the
                                                                                                                                       portion you own?
                                                                                                                                       Do not deduct secured
                                                                                                                                       claims or exemptions.

28. Tax refunds owed to you
     No
     Yes. Give specific information about them, including whether you already filed the returns and the tax years.......


29. Family support
     Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
     No
     Yes. Give specific information......

30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social Security
              benefits; unpaid loans you made to someone else
     No
     Yes. Give specific information..
31. Interests in insurance policies
     Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner’s, or renter’s insurance
     No
     Yes. Name the insurance company of each policy and list its value.
                                         Company name:                                          Beneficiary:                            Surrender or refund
                                                                                                                                        value:

32. Any interest in property that is due you from someone who has died
    If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
    someone has died.
     No
     Yes. Give specific information..

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue
     No
     Yes. Describe each claim.........
34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
     No
Official Form 106A/B                                                   Schedule A/B: Property                                                             page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
             Case 21-54892-wlh                              Doc 15            Filed 07/20/21 Entered 07/20/21 17:51:01                                               Desc Main
                                                                             Document      Page 13 of 72
 Debtor 1         Stephen Barry Lowit
 Debtor 2         Tammy Lynn Lowit                                                                                                      Case number (if known)   21-54892-wlh

     Yes. Describe each claim.........
35. Any financial assets you did not already list
    No
     Yes.       Give specific information..

                                                             Investment in Fall Line Kaolin Reserve IP, LLC (Tax
                                                             Reduction Entity)(2015 Investment, with Tax Benefit in 2016)                                                            $0.00



 36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
     for Part 4. Write that number here.....................................................................................................................               $5,134.14


 Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?
    No. Go to Part 6.
    Yes.     Go to line 38.



 Part 6:    Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
            If you own or have an interest in farmland, list it in Part 1.


46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
       No. Go to Part 7.
       Yes.      Go to line 47.


 Part 7:          Describe All Property You Own or Have an Interest in That You Did Not List Above


53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership
     No
     Yes. Give specific information.........

 54. Add the dollar value of all of your entries from Part 7. Write that number here ....................................                                                         $0.00

 Part 8:         List the Totals of Each Part of this Form

 55. Part 1: Total real estate, line 2 ......................................................................................................................              $600,000.00
 56. Part 2: Total vehicles, line 5                                                                           $35,125.00
 57. Part 3: Total personal and household items, line 15                                                      $12,600.00
 58. Part 4: Total financial assets, line 36                                                                   $5,134.14
 59. Part 5: Total business-related property, line 45                                                              $0.00
 60. Part 6: Total farm- and fishing-related property, line 52                                                     $0.00
 61. Part 7: Total other property not listed, line 54                                             +                $0.00

 62. Total personal property. Add lines 56 through 61...                                                      $52,859.14              Copy personal property total              $52,859.14

 63. Total of all property on Schedule A/B. Add line 55 + line 62                                                                                                        $652,859.14




Official Form 106A/B                                                               Schedule A/B: Property                                                                            page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                        Best Case Bankruptcy
              Case 21-54892-wlh                     Doc 15            Filed 07/20/21 Entered 07/20/21 17:51:01                              Desc Main
                                                                     Document      Page 14 of 72
 Fill in this information to identify your case:

 Debtor 1                 Stephen Barry Lowit
                          First Name                        Middle Name                     Last Name

 Debtor 2                 Tammy Lynn Lowit
 (Spouse if, filing)      First Name                        Middle Name                    Last Name


 United States Bankruptcy Court for the:              NORTHERN DISTRICT OF GEORGIA

 Case number           21-54892-wlh
 (if known)
                                                                                                                                         Check if this is an
                                                                                                                                            amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                     4/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using
the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is
needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and
case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
to the applicable statutory amount.

 Part 1:        Identify the Property You Claim as Exempt

 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

       You are claiming state and federal nonbankruptcy exemptions.                  11 U.S.C. § 522(b)(3)

       You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)
 2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.
      Brief description of the property and line on            Current value of the     Amount of the exemption you claim        Specific laws that allow exemption
      Schedule A/B that lists this property                    portion you own
                                                               Copy the value from      Check only one box for each exemption.
                                                               Schedule A/B

      1023 Colonnade Way Milton, GA                                                                                              O.C.G.A. § 44-13-100(a)(1)
      30004 Fulton County
                                                                     $600,000.00                                $43,000.00
      Line from Schedule A/B: 1.1                                                        100% of fair market value, up to
                                                                                              any applicable statutory limit

      2013 Ford F150                                                                                                             O.C.G.A. § 44-13-100(a)(3)
      Line from Schedule A/B: 3.1
                                                                      $23,275.00                                  $5,000.00
                                                                                         100% of fair market value, up to
                                                                                              any applicable statutory limit

      2015 Kia Soul Wagon 4D 61,000 miles                                                                                        O.C.G.A. § 44-13-100(a)(3)
      Line from Schedule A/B: 3.2
                                                                      $11,850.00                                  $5,000.00
                                                                                         100% of fair market value, up to
                                                                                              any applicable statutory limit

      Appliances, Furniture, Furnishings                                                                                         O.C.G.A. § 44-13-100(a)(4)
      Line from Schedule A/B: 6.1
                                                                       $8,000.00                                  $8,000.00
                                                                                         100% of fair market value, up to
                                                                                              any applicable statutory limit

      TV, DVR                                                                                                                    O.C.G.A. § 44-13-100(a)(4)
      Line from Schedule A/B: 7.1
                                                                       $1,000.00                                  $1,000.00
                                                                                         100% of fair market value, up to
                                                                                              any applicable statutory limit




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                        page 1 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
            Case 21-54892-wlh                       Doc 15            Filed 07/20/21 Entered 07/20/21 17:51:01                               Desc Main
                                                                     Document      Page 15 of 72
 Debtor 1    Stephen Barry Lowit
 Debtor 2    Tammy Lynn Lowit                                                                            Case number (if known)     21-54892-wlh
     Brief description of the property and line on             Current value of the   Amount of the exemption you claim           Specific laws that allow exemption
     Schedule A/B that lists this property                     portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

     Baseball Cards                                                                                                               O.C.G.A. § 44-13-100(a)(6)
     Line from Schedule A/B: 8.1
                                                                       $2,000.00                                $1,200.00
                                                                                       100% of fair market value, up to
                                                                                           any applicable statutory limit

     .28 Pistol                                                                                                                   O.C.G.A. § 44-13-100(a)(6)
     Line from Schedule A/B: 10.1
                                                                         $100.00                                  $100.00
                                                                                       100% of fair market value, up to
                                                                                           any applicable statutory limit

     Ordinary Clothing                                                                                                            O.C.G.A. § 44-13-100(a)(4)
     Line from Schedule A/B: 11.1
                                                                         $500.00                                  $500.00
                                                                                       100% of fair market value, up to
                                                                                           any applicable statutory limit

     Wedding Rings                                                                                                                O.C.G.A. § 44-13-100(a)(5)
     Line from Schedule A/B: 12.1
                                                                       $1,000.00                                $1,000.00
                                                                                       100% of fair market value, up to
                                                                                           any applicable statutory limit

     Cash                                                                                                                         O.C.G.A. § 44-13-100(a)(6)
     Line from Schedule A/B: 16.1
                                                                         $200.00                                  $200.00
                                                                                       100% of fair market value, up to
                                                                                           any applicable statutory limit

     Checking/Savings Ending in 1120:                                                                                             O.C.G.A. § 44-13-100(a)(6)
     Cadence Bank
                                                                       $1,588.67                                $1,588.67
     Line from Schedule A/B: 17.1                                                      100% of fair market value, up to
                                                                                           any applicable statutory limit

     Checking Account Ending in 9106:                                                                                             O.C.G.A. § 44-13-100(a)(6)
     Cadence Bank
                                                                          $10.96                                   $10.96
     Line from Schedule A/B: 17.2                                                      100% of fair market value, up to
                                                                                           any applicable statutory limit


 3. Are you claiming a homestead exemption of more than $170,350?
    (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)
           No
      Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
        No
        Yes




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                         page 2 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
              Case 21-54892-wlh                      Doc 15           Filed 07/20/21 Entered 07/20/21 17:51:01                                    Desc Main
                                                                     Document      Page 16 of 72
 Fill in this information to identify your case:

 Debtor 1                   Stephen Barry Lowit
                            First Name                       Middle Name                     Last Name

 Debtor 2                   Tammy Lynn Lowit
 (Spouse if, filing)        First Name                       Middle Name                     Last Name


 United States Bankruptcy Court for the:              NORTHERN DISTRICT OF GEORGIA

 Case number           21-54892-wlh
 (if known)
                                                                                                                                               Check if this is an
                                                                                                                                                  amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                          12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space
is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case
number (if known).
1. Do any creditors have claims secured by your property?
        No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
        Yes. Fill in all of the information below.
 Part 1:        List All Secured Claims
                                                                                                            Column A               Column B               Column C
 2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately
 for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. As   Amount of claim        Value of collateral    Unsecured
 much as possible, list the claims in alphabetical order according to the creditor’s name.                  Do not deduct the      that supports this     portion
                                                                                                            value of collateral.   claim                  If any
 2.1     Ally Bank                                 Describe the property that secures the claim:                $12,500.85               $11,850.00                $650.85
         Creditor's Name
                                                   2015 Kia Soul Wagon 4D 61,000
                                                   miles
         c/o AIS Portfolio Services
                                                   As of the date you file, the claim is: Check all that
         4515 N Santa Fe Ave.                      apply.
         Oklahoma City, OK 73118                    Contingent
         Number, Street, City, State & Zip Code     Unliquidated
                                                    Disputed
 Who owes the debt? Check one.                     Nature of lien. Check all that apply.
  Debtor 1 only                                    An agreement you made (such as mortgage or secured
  Debtor 2 only                                        car loan)
  Debtor 1 and Debtor 2 only                       Statutory lien (such as tax lien, mechanic's lien)
  At least one of the debtors and another          Judgment lien from a lawsuit
  Check if this claim relates to a                 Other (including a right to offset)
       community debt

 Date debt was incurred                                     Last 4 digits of account number        4851

 2.2     Freedom Mortgage                          Describe the property that secures the claim:              $453,100.00               $600,000.00                   $0.00
         Creditor's Name
                                                   1023 Colonnade Way Milton, GA
                                                   30004 Fulton County
                                                   As of the date you file, the claim is: Check all that
         P.O. Box 619063                           apply.
         Dallas, TX 75261-9063                      Contingent
         Number, Street, City, State & Zip Code     Unliquidated
                                                    Disputed
 Who owes the debt? Check one.                     Nature of lien. Check all that apply.
  Debtor 1 only                                    An agreement you made (such as mortgage or secured
  Debtor 2 only                                        car loan)
  Debtor 1 and Debtor 2 only                       Statutory lien (such as tax lien, mechanic's lien)
  At least one of the debtors and another          Judgment lien from a lawsuit
  Check if this claim relates to a                 Other (including a right to offset)
       community debt

 Date debt was incurred          10/26/2018                 Last 4 digits of account number        6737


Official Form 106D                                Schedule D: Creditors Who Have Claims Secured by Property                                                     page 1 of 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
            Case 21-54892-wlh                        Doc 15           Filed 07/20/21 Entered 07/20/21 17:51:01                              Desc Main
                                                                     Document      Page 17 of 72
 Debtor 1 Stephen Barry Lowit                                                                              Case number (if known)   21-54892-wlh
              First Name                  Middle Name                     Last Name
 Debtor 2 Tammy Lynn Lowit
              First Name                  Middle Name                     Last Name


 2.3    Internal Revenue Service                   Describe the property that secures the claim:                  $48,093.99         $600,000.00             $0.00
        Creditor's Name
                                                   1023 Colonnade Way Milton, GA
                                                   30004 Fulton County
        401 W. Peachtree St.
                                                   As of the date you file, the claim is: Check all that
        Stop-334D                                  apply.
        Atlanta, GA 30308                           Contingent
        Number, Street, City, State & Zip Code      Unliquidated
                                                    Disputed
 Who owes the debt? Check one.                     Nature of lien. Check all that apply.
  Debtor 1 only                                    An agreement you made (such as mortgage or secured
  Debtor 2 only                                        car loan)

  Debtor 1 and Debtor 2 only                       Statutory lien (such as tax lien, mechanic's lien)
  At least one of the debtors and another          Judgment lien from a lawsuit
  Check if this claim relates to a                 Other (including a right to offset)
       community debt

                                December
                                3, 2018
                                (2016 Tax
 Date debt was incurred         Year)                       Last 4 digits of account number        4245


 2.4    Luke Pool Service, Inc.                    Describe the property that secures the claim:                    $1,846.15        $600,000.00       $1,846.15
        Creditor's Name
                                                   1023 Colonnade Way Milton, GA
                                                   30004 Fulton County
        125 Enterprise Drive
                                                   As of the date you file, the claim is: Check all that
        #D                                         apply.
        Cumming, GA 30040                           Contingent
        Number, Street, City, State & Zip Code      Unliquidated
                                                    Disputed
 Who owes the debt? Check one.                     Nature of lien. Check all that apply.
  Debtor 1 only                                    An agreement you made (such as mortgage or secured
  Debtor 2 only                                        car loan)

  Debtor 1 and Debtor 2 only                       Statutory lien (such as tax lien, mechanic's lien)
  At least one of the debtors and another          Judgment lien from a lawsuit
  Check if this claim relates to a                 Other (including a right to offset)    Mechanic's Lien
       community debt

 Date debt was incurred                                     Last 4 digits of account number




Official Form 106D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                      page 2 of 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 21-54892-wlh                        Doc 15           Filed 07/20/21 Entered 07/20/21 17:51:01                              Desc Main
                                                                     Document      Page 18 of 72
 Debtor 1 Stephen Barry Lowit                                                                              Case number (if known)   21-54892-wlh
              First Name                  Middle Name                     Last Name
 Debtor 2 Tammy Lynn Lowit
              First Name                  Middle Name                     Last Name


 2.5    On Deck Capital, Inc.                      Describe the property that secures the claim:                 $233,676.62         $600,000.00    $179,570.61
        Creditor's Name
                                                   1023 Colonnade Way Milton, GA
                                                   30004 Fulton County
        901 N. Stuart Street
                                                   As of the date you file, the claim is: Check all that
        Suite 700                                  apply.
        Arlington, VA 22203                         Contingent
        Number, Street, City, State & Zip Code      Unliquidated
                                                    Disputed
 Who owes the debt? Check one.                     Nature of lien. Check all that apply.
  Debtor 1 only                                    An agreement you made (such as mortgage or secured
  Debtor 2 only                                        car loan)
  Debtor 1 and Debtor 2 only                       Statutory lien (such as tax lien, mechanic's lien)
  At least one of the debtors and another  Judgment lien from a lawsuit
  Check if this claim relates to a                 Other (including a right to offset)
       community debt

 Date debt was incurred                                     Last 4 digits of account number



 2.6
        Santander Consumer
        USA                                        Describe the property that secures the claim:                  $29,830.00          $23,275.00       $6,555.00
        Creditor's Name
                                                   2013 Ford F150

                                                   As of the date you file, the claim is: Check all that
        P. O. Box 660633                           apply.
        Dallas, TX 75266                            Contingent
        Number, Street, City, State & Zip Code      Unliquidated
                                                    Disputed
 Who owes the debt? Check one.                     Nature of lien. Check all that apply.
  Debtor 1 only                                    An agreement you made (such as mortgage or secured
  Debtor 2 only                                        car loan)
  Debtor 1 and Debtor 2 only                       Statutory lien (such as tax lien, mechanic's lien)
  At least one of the debtors and another          Judgment lien from a lawsuit
  Check if this claim relates to a                 Other (including a right to offset)
       community debt

 Date debt was incurred                                     Last 4 digits of account number


 2.7    Truist Bank                                Describe the property that secures the claim:                  $44,700.00         $600,000.00             $0.00
        Creditor's Name
                                                   1023 Colonnade Way Milton, GA
        c/o C T Corporation                        30004 Fulton County
        System
        289 S. Culver Street                       As of the date you file, the claim is: Check all that
                                                   apply.
        Lawrenceville, GA                           Contingent
        30046-4805
        Number, Street, City, State & Zip Code      Unliquidated
                                                    Disputed
 Who owes the debt? Check one.                     Nature of lien. Check all that apply.
  Debtor 1 only                                    An agreement you made (such as mortgage or secured
  Debtor 2 only                                        car loan)

  Debtor 1 and Debtor 2 only                       Statutory lien (such as tax lien, mechanic's lien)
  At least one of the debtors and another          Judgment lien from a lawsuit
  Check if this claim relates to a                 Other (including a right to offset)
       community debt

 Date debt was incurred         8/17/2020                   Last 4 digits of account number




Official Form 106D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                      page 3 of 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 21-54892-wlh                        Doc 15           Filed 07/20/21 Entered 07/20/21 17:51:01                                            Desc Main
                                                                     Document      Page 19 of 72
 Debtor 1 Stephen Barry Lowit                                                                              Case number (if known)         21-54892-wlh
              First Name                  Middle Name                     Last Name
 Debtor 2 Tammy Lynn Lowit
              First Name                  Middle Name                     Last Name


 2.8    White Columns HOA                          Describe the property that secures the claim:                     $3,166.86               $600,000.00            $3,166.86
        Creditor's Name
                                                   1023 Colonnade Way Milton, GA
        Attn: Donna Brazil                         30004 Fulton County
        500 Sugarmill Road
                                                   As of the date you file, the claim is: Check all that
        #200B                                      apply.
        Atlanta, GA 30350                           Contingent
        Number, Street, City, State & Zip Code      Unliquidated
                                                    Disputed
 Who owes the debt? Check one.                     Nature of lien. Check all that apply.
  Debtor 1 only                                    An agreement you made (such as mortgage or secured
  Debtor 2 only                                        car loan)

  Debtor 1 and Debtor 2 only                       Statutory lien (such as tax lien, mechanic's lien)
  At least one of the debtors and another          Judgment lien from a lawsuit
  Check if this claim relates to a                 Other (including a right to offset)    Homeowners Association
       community debt

 Date debt was incurred                                     Last 4 digits of account number



   Add the dollar value of your entries in Column A on this page. Write that number here:                                  $826,914.47
   If this is the last page of your form, add the dollar value totals from all pages.
   Write that number here:                                                                                                 $826,914.47

 Part 2:    List Others to Be Notified for a Debt That You Already Listed
 Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection agency is
 trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if you have more
 than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to be notified for any
 debts in Part 1, do not fill out or submit this page.

         Name, Number, Street, City, State & Zip Code                                               On which line in Part 1 did you enter the creditor?   2.5
         Aubrey Thrasher, LLC
         1170 Peachtree Street, NE                                                                  Last 4 digits of account number
         Suite 1925
         Atlanta, GA 30309

         Name, Number, Street, City, State & Zip Code                                               On which line in Part 1 did you enter the creditor?   2.8
         Harris & Harris, Ltd.
         111 West Jackson Blvd.                                                                     Last 4 digits of account number
         Suite 400
         Chicago, IL 60604

         Name, Number, Street, City, State & Zip Code                                               On which line in Part 1 did you enter the creditor?   2.7
         Lefkoff Rubin Gleason & Russo
         5555 Glenridge Connector                                                                   Last 4 digits of account number
         Suite 900
         Atlanta, GA 30342

         Name, Number, Street, City, State & Zip Code                                               On which line in Part 1 did you enter the creditor?   2.2
         MERS
         P.O. Box 2026                                                                              Last 4 digits of account number
         Flint, MI 48501-2026

         Name, Number, Street, City, State & Zip Code                                               On which line in Part 1 did you enter the creditor?   2.6
         Stewart, Zlimen & Jungers
         2860 Patton Road                                                                           Last 4 digits of account number
         Roseville, MN 55113



Official Form 106D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                                   page 4 of 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy
               Case 21-54892-wlh                     Doc 15            Filed 07/20/21 Entered 07/20/21 17:51:01                                       Desc Main
                                                                      Document      Page 20 of 72
 Fill in this information to identify your case:

 Debtor 1                   Stephen Barry Lowit
                            First Name                      Middle Name                        Last Name

 Debtor 2                   Tammy Lynn Lowit
 (Spouse if, filing)        First Name                      Middle Name                        Last Name


 United States Bankruptcy Court for the:              NORTHERN DISTRICT OF GEORGIA

 Case number           21-54892-wlh
 (if known)
                                                                                                                                                  Check if this is an
                                                                                                                                                      amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in
Schedule D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the
left. Attach the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your
name and case number (if known).
 Part 1:        List All of Your PRIORITY Unsecured Claims
 1.    Do any creditors have priority unsecured claims against you?
        No. Go to Part 2.
        Yes.
 2.    List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For each claim listed,
       identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and nonpriority amounts. As much as
       possible, list the claims in alphabetical order according to the creditor’s name. If you have more than two priority unsecured claims, fill out the Continuation Page of
       Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.
       (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)
                                                                                                                        Total claim      Priority              Nonpriority
                                                                                                                                         amount                amount
 2.1          Georgia Department of Revenue                          Last 4 digits of account number                        $25,000.00        $25,000.00                    $0.00
              Priority Creditor's Name
              Bankruptcy Section                                     When was the debt incurred?
              PO Box 161108
              Atlanta, GA 30321
              Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                             Contingent
         Debtor 1 only                                               Unliquidated
         Debtor 2 only                                               Disputed
         Debtor 1 and Debtor 2 only                                 Type of PRIORITY unsecured claim:

         At least one of the debtors and another                     Domestic support obligations
         Check if this claim is for a community debt                 Taxes and certain other debts you owe the government
        Is the claim subject to offset?                               Claims for death or personal injury while you were intoxicated
         No                                                          Other. Specify
         Yes                                                                            2017, 2018, 2019 Taxes




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                             Page 1 of 28
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                              27746                                           Best Case Bankruptcy
             Case 21-54892-wlh                       Doc 15            Filed 07/20/21 Entered 07/20/21 17:51:01                                           Desc Main
                                                                      Document      Page 21 of 72
 Debtor 1 Stephen Barry Lowit
 Debtor 2 Tammy Lynn Lowit                                                                                 Case number (if known)            21-54892-wlh

                                                                                                                            $150,000.0
 2.2        Internal Revenue Service                                 Last 4 digits of account number                                 0           $150,000.00                     $0.00
            Priority Creditor's Name
            401 W. Peachtree St.                                     When was the debt incurred?
            Stop-334D
            Atlanta, GA 30308
            Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                             Contingent
         Debtor 1 only                                               Unliquidated
         Debtor 2 only                                               Disputed
         Debtor 1 and Debtor 2 only                                 Type of PRIORITY unsecured claim:

         At least one of the debtors and another                     Domestic support obligations
         Check if this claim is for a community debt                 Taxes and certain other debts you owe the government
        Is the claim subject to offset?                               Claims for death or personal injury while you were intoxicated
         No                                                          Other. Specify
         Yes                                                                            2017, 2018, 2019 Taxes


 Part 2:       List All of Your NONPRIORITY Unsecured Claims
 3.    Do any creditors have nonpriority unsecured claims against you?

        No. You have nothing to report in this part. Submit this form to the court with your other schedules.
        Yes.
 4.    List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
       unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
       than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured claims fill out the Continuation Page of
       Part 2.
                                                                                                                                                              Total claim

 4.1        AGR Funding, Inc.                                          Last 4 digits of account number                                                                    $7,109.00
            Nonpriority Creditor's Name
            100 Metroplex Drive                                        When was the debt incurred?
            Suite 202
            Edison, NJ 08817
            Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
            Who incurred the debt? Check one.
             Debtor 1 only                                             Contingent
             Debtor 2 only                                             Unliquidated
             Debtor 1 and Debtor 2 only                                Disputed
             At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

             Check if this claim is for a    community                 Student loans
            debt                                                        Obligations arising out of a separation agreement or divorce that you did not
            Is the claim subject to offset?                            report as priority claims

             No                                                        Debts to pension or profit-sharing plans, and other similar debts
             Yes                                                       Other. Specify     iSymmetry Debt




Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                                  Page 2 of 28
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                   Best Case Bankruptcy
            Case 21-54892-wlh                       Doc 15            Filed 07/20/21 Entered 07/20/21 17:51:01                                         Desc Main
                                                                     Document      Page 22 of 72
 Debtor 1 Stephen Barry Lowit
 Debtor 2 Tammy Lynn Lowit                                                                               Case number (if known)        21-54892-wlh

 4.2      American Express                                           Last 4 digits of account number       1008                                               $60,965.00
          Nonpriority Creditor's Name
          P.O. Box 1270                                              When was the debt incurred?
          Newark, NJ 07101-1270
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a      community               Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     iSymmetry Card


 4.3      American Express                                           Last 4 digits of account number       3002                                                 $2,347.00
          Nonpriority Creditor's Name
          P.O. Box 297804                                            When was the debt incurred?
          Fort Lauderdale, FL 33329
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     Credit Card


 4.4      Anita Botchway                                             Last 4 digits of account number                                                            Unknown
          Nonpriority Creditor's Name
          16694 Periscope Place                                      When was the debt incurred?
          Dumfries, VA 22026
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a      community               Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 3 of 28
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
            Case 21-54892-wlh                       Doc 15            Filed 07/20/21 Entered 07/20/21 17:51:01                                         Desc Main
                                                                     Document      Page 23 of 72
 Debtor 1 Stephen Barry Lowit
 Debtor 2 Tammy Lynn Lowit                                                                               Case number (if known)        21-54892-wlh

 4.5      AT&T Mobility                                              Last 4 digits of account number       2019                                                 Unknown
          Nonpriority Creditor's Name
          PO Box 6463                                                When was the debt incurred?
          Carol Stream, IL 60197-6493
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     iSymmetry Debt


 4.6      AT&T/Bankruptcy                                            Last 4 digits of account number       1001                                                       $0.00
          Nonpriority Creditor's Name
          PO Box 769                                                 When was the debt incurred?
          Arlington, TX 76004
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a      community               Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     iSymmetry Debt


 4.7      Atlanta Accountants                                        Last 4 digits of account number                                                            $5,000.00
          Nonpriority Creditor's Name
          3690 Clubland Drive                                        When was the debt incurred?
          Marietta, GA 30068
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a      community               Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     iSymmetry Debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 4 of 28
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
            Case 21-54892-wlh                       Doc 15            Filed 07/20/21 Entered 07/20/21 17:51:01                                         Desc Main
                                                                     Document      Page 24 of 72
 Debtor 1 Stephen Barry Lowit
 Debtor 2 Tammy Lynn Lowit                                                                               Case number (if known)        21-54892-wlh

 4.8      Bariatric Innovations of Amer                              Last 4 digits of account number       8816                                                    $146.23
          Nonpriority Creditor's Name
          P.O. Box 650292                                            When was the debt incurred?
          Dallas, TX 75265-0292
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify

 4.9      Bullhorn                                                   Last 4 digits of account number       8771                                                    $689.00
          Nonpriority Creditor's Name
          100 Summer Street                                          When was the debt incurred?
          17th Floor
          Boston, MA 02110
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a      community               Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     iSymmetry Debt


 4.1
 0        C2C Resources/iSolvers                                     Last 4 digits of account number                                                          $17,596.00
          Nonpriority Creditor's Name
          50 S. Belcher Rd Ste 106                                   When was the debt incurred?
          Clearwater, FL 33765-3949
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a      community               Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     iSymmetry Debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 5 of 28
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
            Case 21-54892-wlh                       Doc 15            Filed 07/20/21 Entered 07/20/21 17:51:01                                         Desc Main
                                                                     Document      Page 25 of 72
 Debtor 1 Stephen Barry Lowit
 Debtor 2 Tammy Lynn Lowit                                                                               Case number (if known)        21-54892-wlh

 4.1
 1        Cambay Consulting, LLC                                     Last 4 digits of account number                                                          $10,816.00
          Nonpriority Creditor's Name
          1838 Snake River Road                                      When was the debt incurred?
          Suite A
          Katy, TX 77449
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a      community               Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     iSymmetry Debt


 4.1
 2        Capital Info Group                                         Last 4 digits of account number                                                          $11,520.00
          Nonpriority Creditor's Name
          1400 Corporate Drive                                       When was the debt incurred?
          Suite 140
          Irving, TX 75038
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a      community               Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     iSymmetry Debt


 4.1
 3        Caprus IT Inc.                                             Last 4 digits of account number                                                          $33,735.00
          Nonpriority Creditor's Name
          5750 Genesis Ct., Ste. 135                                 When was the debt incurred?
          Frisco, TX 75034
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a      community               Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     iSymmetry Debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 6 of 28
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
            Case 21-54892-wlh                       Doc 15            Filed 07/20/21 Entered 07/20/21 17:51:01                                         Desc Main
                                                                     Document      Page 26 of 72
 Debtor 1 Stephen Barry Lowit
 Debtor 2 Tammy Lynn Lowit                                                                               Case number (if known)        21-54892-wlh

 4.1
 4        CareerBuilder                                              Last 4 digits of account number                                                            Unknown
          Nonpriority Creditor's Name
          13047 Collection Center Drive                              When was the debt incurred?
          Chicago, IL 60693
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a      community               Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     iSymmetry Debt


 4.1
 5        Children's Diagnostic Imaging                              Last 4 digits of account number                                                                $85.76
          Nonpriority Creditor's Name
          P.O. 1205                                                  When was the debt incurred?
          Indianapolis, IN 46206
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify

 4.1
 6        Children's Healthcare Atlanta                              Last 4 digits of account number                                                            $3,192.28
          Nonpriority Creditor's Name
          P.O. Box 116210                                            When was the debt incurred?
          Atlanta, GA 30368-6210
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     Healthcare Services




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 7 of 28
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
            Case 21-54892-wlh                       Doc 15            Filed 07/20/21 Entered 07/20/21 17:51:01                                         Desc Main
                                                                     Document      Page 27 of 72
 Debtor 1 Stephen Barry Lowit
 Debtor 2 Tammy Lynn Lowit                                                                               Case number (if known)        21-54892-wlh

 4.1
 7        Colorado Dept. of Revenue                                  Last 4 digits of account number                                                               $450.00
          Nonpriority Creditor's Name
          Bankruptcy Section                                         When was the debt incurred?
          P.O. Box 17087
          Denver, CO 80217-0087
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify

 4.1
 8        Comcast                                                    Last 4 digits of account number                                                            Unknown
          Nonpriority Creditor's Name
          P.O. Box 530098                                            When was the debt incurred?
          Atlanta, GA 30353-0098
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a      community               Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     iSymmetry Debt


 4.1
 9        Confiminds LLC                                             Last 4 digits of account number                                                          $22,533.00
          Nonpriority Creditor's Name
          13800 Coppermine Road                                      When was the debt incurred?
          Herndon, VA 20171
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a      community               Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     iSymmetry Debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 8 of 28
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
            Case 21-54892-wlh                       Doc 15            Filed 07/20/21 Entered 07/20/21 17:51:01                                         Desc Main
                                                                     Document      Page 28 of 72
 Debtor 1 Stephen Barry Lowit
 Debtor 2 Tammy Lynn Lowit                                                                               Case number (if known)        21-54892-wlh

 4.2
 0        Data Warehouse Labs, Inc.                                  Last 4 digits of account number       0008                                               $54,600.00
          Nonpriority Creditor's Name
          1001 Durham Ave., Ste. 306                                 When was the debt incurred?
          South Plainfield, NJ 07080
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a      community               Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     iSymmetry Debt


 4.2
 1        Donato Technologies, Inc.                                  Last 4 digits of account number                                                          $10,163.00
          Nonpriority Creditor's Name
          12100 Ford Road, Ste. B285                                 When was the debt incurred?
          Dallas, TX 75234
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a      community               Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     iSymmetry Debt


 4.2
 2        Ellianse, LLC                                              Last 4 digits of account number                                                          $19,040.00
          Nonpriority Creditor's Name
          2802 Juan Street                                           When was the debt incurred?
          #25
          San Diego, CA 92110
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a      community               Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     iSymmetry Debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 9 of 28
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
            Case 21-54892-wlh                       Doc 15            Filed 07/20/21 Entered 07/20/21 17:51:01                                         Desc Main
                                                                     Document      Page 29 of 72
 Debtor 1 Stephen Barry Lowit
 Debtor 2 Tammy Lynn Lowit                                                                               Case number (if known)        21-54892-wlh

 4.2
 3        Enterprise Integrated Solution                             Last 4 digits of account number                                                          $14,313.00
          Nonpriority Creditor's Name
          12101 Old Pine Way                                         When was the debt incurred?
          Herndon, VA 20171
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a      community               Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     iSymmetry Debt


 4.2
 4        EPR Creations, LLC                                         Last 4 digits of account number                                                            Unknown
          Nonpriority Creditor's Name
          PO Box 1333                                                When was the debt incurred?
          Franklin, TN 37065
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a      community               Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     iSymmetry Debt


 4.2
 5        Extra Space Storage                                        Last 4 digits of account number       6201                                                    $331.00
          Nonpriority Creditor's Name
          0693 - Alpharetta-N. Main St.                              When was the debt incurred?
          855 N. Main Street
          Alpharetta, GA 30009
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     Storage




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 10 of 28
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
            Case 21-54892-wlh                       Doc 15            Filed 07/20/21 Entered 07/20/21 17:51:01                                         Desc Main
                                                                     Document      Page 30 of 72
 Debtor 1 Stephen Barry Lowit
 Debtor 2 Tammy Lynn Lowit                                                                               Case number (if known)        21-54892-wlh

 4.2
 6        First Consulting Group                                     Last 4 digits of account number                                                          $60,600.00
          Nonpriority Creditor's Name
          4280 Old William Penn Hwy                                  When was the debt incurred?
          Monroeville, PA 15146
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a      community               Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     iSymmetry Debt


 4.2
 7        Galaxy i Technology                                        Last 4 digits of account number                                                          $16,020.00
          Nonpriority Creditor's Name
          12300 N Northside Blvd. #103                               When was the debt incurred?
          Scottsdale, AZ 85260
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a      community               Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     iSymmetry Debt


 4.2
 8        GPI Parkside, LP                                           Last 4 digits of account number                                                          $22,250.00
          Nonpriority Creditor's Name
          5601 Granite Parkway                                       When was the debt incurred?
          Suite 800
          Plano, TX 75024
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a      community               Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     iSymmetry Debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 11 of 28
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
            Case 21-54892-wlh                       Doc 15            Filed 07/20/21 Entered 07/20/21 17:51:01                                         Desc Main
                                                                     Document      Page 31 of 72
 Debtor 1 Stephen Barry Lowit
 Debtor 2 Tammy Lynn Lowit                                                                               Case number (if known)        21-54892-wlh

 4.2
 9        Granite Telecommunications                                 Last 4 digits of account number                                                          $13,380.00
          Nonpriority Creditor's Name
          100 Newport Ave Ext.                                       When was the debt incurred?
          Quincy, MA 02171
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a      community               Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     iSymmetry Debt


 4.3
 0        Hallmark Global Technologies                               Last 4 digits of account number                                                          $17,400.00
          Nonpriority Creditor's Name
          200 Motor Parkway, Suite D-26                              When was the debt incurred?
          Hauppauge, NY 11788
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a      community               Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     iSymmetry Debt


 4.3
 1        HCL Global Systems Inc.                                    Last 4 digits of account number                                                          $29,728.00
          Nonpriority Creditor's Name
          24543 Indoplex Circle, Suite 2                             When was the debt incurred?
          Farmington, MI 48335
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a      community               Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     iSymmetry Debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 12 of 28
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
            Case 21-54892-wlh                       Doc 15            Filed 07/20/21 Entered 07/20/21 17:51:01                                         Desc Main
                                                                     Document      Page 32 of 72
 Debtor 1 Stephen Barry Lowit
 Debtor 2 Tammy Lynn Lowit                                                                               Case number (if known)        21-54892-wlh

 4.3
 2        iSymmetry, Inc.                                            Last 4 digits of account number                                                         $430,592.00
          Nonpriority Creditor's Name
          2204 Justin Trail                                          When was the debt incurred?
          Suite 2
          Alpharetta, GA 30004
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a      community               Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     Innovative Working Solutions Debt


 4.3
 3        King Green                                                 Last 4 digits of account number       9301                                                    $112.00
          Nonpriority Creditor's Name
          1631 Gibbs Drive                                           When was the debt incurred?
          Gainesville, GA 30507
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify

 4.3
 4        Krea Technnology                                           Last 4 digits of account number                                                            $3,440.00
          Nonpriority Creditor's Name
          4701 Patrick Henry Drive                                   When was the debt incurred?
          Bldg 25 Ste A
          Santa Clara, CA 95054
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a      community               Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     iSymmetry Debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 13 of 28
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
            Case 21-54892-wlh                       Doc 15            Filed 07/20/21 Entered 07/20/21 17:51:01                                         Desc Main
                                                                     Document      Page 33 of 72
 Debtor 1 Stephen Barry Lowit
 Debtor 2 Tammy Lynn Lowit                                                                               Case number (if known)        21-54892-wlh

 4.3
 5        La Cantera Retail LP                                       Last 4 digits of account number                                                            $6,798.00
          Nonpriority Creditor's Name
          The Shops at La Cantera                                    When was the debt incurred?
          SDS-12-2532; PO Box 86
          Minneapolis, MN 55486
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a      community               Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     iSymmetry Debt


 4.3
 6        Laboratory Corporation of Amer                             Last 4 digits of account number       7523                                                     $13.23
          Nonpriority Creditor's Name
          P.O. Box 2240                                              When was the debt incurred?
          Burlington, NC 27216-2240
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify

 4.3
 7        Laureate Medical Group                                     Last 4 digits of account number       2540                                                    $354.69
          Nonpriority Creditor's Name
          6800 Peachtree Dunwoody Road                               When was the debt incurred?
          Bldg 600 Embassy Row Ste. 325
          Atlanta, GA 30328
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 14 of 28
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
            Case 21-54892-wlh                       Doc 15            Filed 07/20/21 Entered 07/20/21 17:51:01                                         Desc Main
                                                                     Document      Page 34 of 72
 Debtor 1 Stephen Barry Lowit
 Debtor 2 Tammy Lynn Lowit                                                                               Case number (if known)        21-54892-wlh

 4.3
 8        LinkedIn Corporation                                       Last 4 digits of account number       7417                                                 $3,618.00
          Nonpriority Creditor's Name
          1000 West Maude Avenue                                     When was the debt incurred?
          Sunnyvale, CA 94085
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a      community               Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     iSymmetry Debt


 4.3
 9        Mail Finance                                               Last 4 digits of account number       2976                                                    $201.00
          Nonpriority Creditor's Name
          Dept. 3682                                                 When was the debt incurred?
          PO Box 123682
          Dallas, TX 75312-3682
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a      community               Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     iSymmetry Debt


 4.4
 0        Maris, LLC                                                 Last 4 digits of account number                                                            Unknown
          Nonpriority Creditor's Name
          4920 Atlanta Hwy #330                                      When was the debt incurred?
          Alpharetta, GA 30004
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a      community               Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     iSymmetry - For Notice Purposes




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 15 of 28
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
            Case 21-54892-wlh                       Doc 15            Filed 07/20/21 Entered 07/20/21 17:51:01                                         Desc Main
                                                                     Document      Page 35 of 72
 Debtor 1 Stephen Barry Lowit
 Debtor 2 Tammy Lynn Lowit                                                                               Case number (if known)        21-54892-wlh

 4.4
 1        Michaelangelo's                                            Last 4 digits of account number                                                            $1,816.00
          Nonpriority Creditor's Name
          2204 Justin Trail Ste 1                                    When was the debt incurred?
          Alpharetta, GA 30004
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a      community               Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     iSymmetry Debt


 4.4
 2        Mickey's Pools                                             Last 4 digits of account number                                                               $563.50
          Nonpriority Creditor's Name
          216 Mayflower Drive                                        When was the debt incurred?
          Woodstock, GA 30188
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify

 4.4
 3        Miracle Software Systems, Inc.                             Last 4 digits of account number                                                          $11,160.00
          Nonpriority Creditor's Name
          45625 Grand River Ave                                      When was the debt incurred?
          Novi, MI 48374
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a      community               Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     iSymmetry Debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 16 of 28
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
            Case 21-54892-wlh                       Doc 15            Filed 07/20/21 Entered 07/20/21 17:51:01                                         Desc Main
                                                                     Document      Page 36 of 72
 Debtor 1 Stephen Barry Lowit
 Debtor 2 Tammy Lynn Lowit                                                                               Case number (if known)        21-54892-wlh

 4.4
 4        Monster Worldwide Inc                                      Last 4 digits of account number       5806                                                 $3,500.00
          Nonpriority Creditor's Name
          PO Box 90364                                               When was the debt incurred?
          Chicago, IL 60696-0364
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a      community               Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     iSymmetry Debt


 4.4
 5        North Fulton Physical Therapy                              Last 4 digits of account number       80DL                                                    $610.00
          Nonpriority Creditor's Name
          1355 Hembree Road                                          When was the debt incurred?
          Roswell, GA 30076-3816
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify

 4.4
 6        Northside Radiology Assoc.                                 Last 4 digits of account number       4075                                                    $219.08
          Nonpriority Creditor's Name
          P.O. Box 932215                                            When was the debt incurred?
          Atlanta, GA 31193
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 17 of 28
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
            Case 21-54892-wlh                       Doc 15            Filed 07/20/21 Entered 07/20/21 17:51:01                                         Desc Main
                                                                     Document      Page 37 of 72
 Debtor 1 Stephen Barry Lowit
 Debtor 2 Tammy Lynn Lowit                                                                               Case number (if known)        21-54892-wlh

 4.4
 7        Ocala Health                                               Last 4 digits of account number                                                               $953.00
          Nonpriority Creditor's Name
          Attn: Patient Records                                      When was the debt incurred?
          P.O. Box 406549
          Atlanta, GA 30384
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify

 4.4
 8        Onelife Fitness Crabapple 83                               Last 4 digits of account number       3811                                                    $176.97
          Nonpriority Creditor's Name
          12315 Crabapple Road                                       When was the debt incurred?
          Alpharetta, GA 30004
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     Membership Dues


 4.4
 9        PayPal, Inc.                                               Last 4 digits of account number       1641                                                     $54.60
          Nonpriority Creditor's Name
          c/o Amer. Coradius Intn'l, LLC                             When was the debt incurred?
          2420 Sweet Home Rd., Ste. 150
          Amhurst, NY 14228-2244
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 18 of 28
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
            Case 21-54892-wlh                       Doc 15            Filed 07/20/21 Entered 07/20/21 17:51:01                                         Desc Main
                                                                     Document      Page 38 of 72
 Debtor 1 Stephen Barry Lowit
 Debtor 2 Tammy Lynn Lowit                                                                               Case number (if known)        21-54892-wlh

 4.5
 0        Piedmont Urgent Care                                       Last 4 digits of account number       7650                                                    $292.54
          Nonpriority Creditor's Name
          P.O. Box 650292                                            When was the debt incurred?
          Dallas, TX 75265-0292
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify

 4.5
 1        Pro-Tek Consulting, Inc.                                   Last 4 digits of account number                                                          $10,796.00
          Nonpriority Creditor's Name
          21300 Victory Blvd Ste 240                                 When was the debt incurred?
          Woodland Hills, CA 91367
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a      community               Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     iSymmetry Debt


 4.5
 2        QuickBooks Online (Intuit)                                 Last 4 digits of account number                                                            Unknown
          Nonpriority Creditor's Name
          c/o Corporations Service Co                                When was the debt incurred?
          40 Technology Pkwy Ste 300
          Norcross, GA 30092
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a      community               Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     iSymmetry Debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 19 of 28
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
            Case 21-54892-wlh                       Doc 15            Filed 07/20/21 Entered 07/20/21 17:51:01                                         Desc Main
                                                                     Document      Page 39 of 72
 Debtor 1 Stephen Barry Lowit
 Debtor 2 Tammy Lynn Lowit                                                                               Case number (if known)        21-54892-wlh

 4.5
 3        Retirement Plan Administrators                             Last 4 digits of account number                                                            Unknown
          Nonpriority Creditor's Name
          780 Johnson Ferry Road                                     When was the debt incurred?
          Ste. 375
          Atlanta, GA 30342
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a      community               Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     iSymmetry Debt


 4.5
 4        Salmon Consulting, LLC                                     Last 4 digits of account number                                                          $38,000.00
          Nonpriority Creditor's Name
          c/o Reg Agt Susan Grissom                                  When was the debt incurred?
          6525 Dressage Crossing
          Cumming, GA 30040
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a      community               Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     iSymmetry Debt


 4.5
 5        Sawnee EMC                                                 Last 4 digits of account number                                                            Unknown
          Nonpriority Creditor's Name
          543 Atlanta Highway                                        When was the debt incurred?
          Cumming, GA 30040
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a      community               Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     iSymmetry Debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 20 of 28
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
            Case 21-54892-wlh                       Doc 15            Filed 07/20/21 Entered 07/20/21 17:51:01                                         Desc Main
                                                                     Document      Page 40 of 72
 Debtor 1 Stephen Barry Lowit
 Debtor 2 Tammy Lynn Lowit                                                                               Case number (if known)        21-54892-wlh

 4.5
 6        Seyfarth Shaw, LLP                                         Last 4 digits of account number                                                            $3,717.00
          Nonpriority Creditor's Name
          1075 Peachtree Street                                      When was the debt incurred?
          Suite 2500
          Atlanta, GA 30309-1500
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a      community               Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     iSymmetry Debt


 4.5
 7        Springahead.com                                            Last 4 digits of account number                                                            Unknown
          Nonpriority Creditor's Name
          795 Folsom Street                                          When was the debt incurred?
          San Francisco, CA 94107
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a      community               Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify

 4.5
 8        Sterling                                                   Last 4 digits of account number       0636                                                    $106.00
          Nonpriority Creditor's Name
          P.O. Box 102255                                            When was the debt incurred?
          Pasadena, CA 91189-2255
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a      community               Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     iSymmetry Debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 21 of 28
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
            Case 21-54892-wlh                       Doc 15            Filed 07/20/21 Entered 07/20/21 17:51:01                                         Desc Main
                                                                     Document      Page 41 of 72
 Debtor 1 Stephen Barry Lowit
 Debtor 2 Tammy Lynn Lowit                                                                               Case number (if known)        21-54892-wlh

 4.5
 9        Sunera Technologies                                        Last 4 digits of account number                                                          $40,960.00
          Nonpriority Creditor's Name
          631 E. Big Beaver Road                                     When was the debt incurred?
          #109
          Troy, MI 48083
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a      community               Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     iSymmetry Debt


 4.6
 0        Sunera Technologies                                        Last 4 digits of account number                                                          $34,960.00
          Nonpriority Creditor's Name
          631 E. Big Beaver Road                                     When was the debt incurred?
          #109
          Troy, MI 48083
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a      community               Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     Innovative Working Solutions Debt


 4.6
 1        Talentwise                                                 Last 4 digits of account number                                                            $1,892.00
          Nonpriority Creditor's Name
          PO Box 3876                                                When was the debt incurred?
          Seattle, WA 98124-3826
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a      community               Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     iSymmetry Debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 22 of 28
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
            Case 21-54892-wlh                       Doc 15            Filed 07/20/21 Entered 07/20/21 17:51:01                                         Desc Main
                                                                     Document      Page 42 of 72
 Debtor 1 Stephen Barry Lowit
 Debtor 2 Tammy Lynn Lowit                                                                               Case number (if known)        21-54892-wlh

 4.6
 2        The Decker Law Firm                                        Last 4 digits of account number                                                            Unknown
          Nonpriority Creditor's Name
          1102 Springdale Road                                       When was the debt incurred?
          Atlanta, GA 30306
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a      community               Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     iSymmetry Debt


 4.6
 3        The Hartford                                               Last 4 digits of account number                                                          $19,549.00
          Nonpriority Creditor's Name
          PO Box 660916                                              When was the debt incurred?
          Dallas, TX 75266
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a      community               Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     iSymmetry Debt


 4.6
 4        Top Turf                                                   Last 4 digits of account number                                                                $62.00
          Nonpriority Creditor's Name
          Attn: Collections                                          When was the debt incurred?
          P.O. Box 866
          Lawrenceville, GA 30046
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 23 of 28
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
            Case 21-54892-wlh                       Doc 15            Filed 07/20/21 Entered 07/20/21 17:51:01                                         Desc Main
                                                                     Document      Page 43 of 72
 Debtor 1 Stephen Barry Lowit
 Debtor 2 Tammy Lynn Lowit                                                                               Case number (if known)        21-54892-wlh

 4.6
 5        Trinity Consulting Group, Inc.                             Last 4 digits of account number                                                          $35,456.00
          Nonpriority Creditor's Name
          31500 W. 13 Mile Road                                      When was the debt incurred?
          Suite 48334
          Farmington, MI 48334
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a      community               Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     Innovative Working Solutions Debt


 4.6
 6        U-Haul MCO 863                                             Last 4 digits of account number                                                               $919.80
          Nonpriority Creditor's Name
          11300 Highway 92                                           When was the debt incurred?
          Woodstock, GA 30188
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     Unit 156


 4.6
 7        Virinchi Technologies, Ltd.                                Last 4 digits of account number                                                          $34,224.00
          Nonpriority Creditor's Name
          266 Fermwood Avenue                                        When was the debt incurred?
          Edison, NJ 08837
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a      community               Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     iSymmetry Debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 24 of 28
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
            Case 21-54892-wlh                       Doc 15            Filed 07/20/21 Entered 07/20/21 17:51:01                                         Desc Main
                                                                     Document      Page 44 of 72
 Debtor 1 Stephen Barry Lowit
 Debtor 2 Tammy Lynn Lowit                                                                               Case number (if known)        21-54892-wlh

 4.6
 8        Warren Averett                                             Last 4 digits of account number                                                          $11,250.00
          Nonpriority Creditor's Name
          Attn: ATTP                                                 When was the debt incurred?
          2500 Acton Road
          Birmingham, AL 35243
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a      community               Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     iSymmetry Debt


 4.6
 9        WellStar Health System                                     Last 4 digits of account number                                                               $290.00
          Nonpriority Creditor's Name
          805 Sandy Plains Road                                      When was the debt incurred?
          Marietta, GA 30066
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify

 4.7
 0        WMG Urgent Care N. Fulton                                  Last 4 digits of account number       9949                                                    $290.00
          Nonpriority Creditor's Name
          c/o Medical Revenue Service                                When was the debt incurred?
          P.O. Box 1149
          Sebring, FL 33871
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 25 of 28
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
            Case 21-54892-wlh                       Doc 15            Filed 07/20/21 Entered 07/20/21 17:51:01                                         Desc Main
                                                                     Document      Page 45 of 72
 Debtor 1 Stephen Barry Lowit
 Debtor 2 Tammy Lynn Lowit                                                                                 Case number (if known)       21-54892-wlh

 4.7
 1         Xenon Infotech Inc                                        Last 4 digits of account number                                                                $4,030.00
           Nonpriority Creditor's Name
           2 Kilmer Road                                             When was the debt incurred?
           Edison, NJ 08817
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
            Debtor 1 only                                            Contingent
            Debtor 2 only                                            Unliquidated
            Debtor 1 and Debtor 2 only                               Disputed
            At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

            Check if this claim is for a     community               Student loans
           debt                                                       Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

            No                                                       Debts to pension or profit-sharing plans, and other similar debts
            Yes                                                      Other. Specify     iSymmetry Debt


 4.7
 2         Xtrac, IT                                                 Last 4 digits of account number                                                              $39,788.00
           Nonpriority Creditor's Name
           8801 JM Keynes Drive Ste 410                              When was the debt incurred?
           Charlotte, NC 28262
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
            Debtor 1 only                                            Contingent
            Debtor 2 only                                            Unliquidated
            Debtor 1 and Debtor 2 only                               Disputed
            At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

            Check if this claim is for a     community               Student loans
           debt                                                       Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

            No                                                       Debts to pension or profit-sharing plans, and other similar debts
            Yes                                                      Other. Specify     iSymmetry Debt

 Part 3:      List Others to Be Notified About a Debt That You Already Listed
5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency
   is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you
   have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be
   notified for any debts in Parts 1 or 2, do not fill out or submit this page.
 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Automated Collection Services                                 Line 4.17 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 2802 Opreyland Drive                                                                                    Part 2: Creditors with Nonpriority Unsecured Claims
 Nashville, TN 37214
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Cohen Pollock Merlin Turner                                   Line 4.28 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 3350 Riverside Parkway                                                                                  Part 2: Creditors with Nonpriority Unsecured Claims
 Suite 1600
 Atlanta, GA 30339
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Giarmarco, Mullins & Horton                                   Line 4.43 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 Tenth Floor Columbia Center                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 101 West Big Beaver Rd
 Troy, MI 48084-5280
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?


Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 26 of 28
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy
            Case 21-54892-wlh                       Doc 15            Filed 07/20/21 Entered 07/20/21 17:51:01                                       Desc Main
                                                                     Document      Page 46 of 72
 Debtor 1 Stephen Barry Lowit
 Debtor 2 Tammy Lynn Lowit                                                                                Case number (if known)        21-54892-wlh

 Harris & Harris, Ltd.                                         Line 4.16 of (Check one):                 Part 1: Creditors with Priority Unsecured Claims
 111 West Jackson Blvd.                                                                                  Part 2: Creditors with Nonpriority Unsecured Claims
 Suite 400
 Chicago, IL 60604
                                                               Last 4 digits of account number                    0785

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 iSymmetry, Inc                                                Line 4.5 of (Check one):                 Part 1: Creditors with Priority Unsecured Claims
 1023 Colonnade Way                                                                                      Part 2: Creditors with Nonpriority Unsecured Claims
 Alpharetta, GA 30004
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Jaffe & Asher LLP                                             Line 4.2 of (Check one):                 Part 1: Creditors with Priority Unsecured Claims
 600 Third Avenue                                                                                        Part 2: Creditors with Nonpriority Unsecured Claims
 New York, NY 10016
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Liberte Law                                                   Line 4.20 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 P.O. Box 2189                                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
 Edison, NJ 08818
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 LinkedIn Corporation                                          Line 4.38 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 1000 West Maude Avenue                                                                                  Part 2: Creditors with Nonpriority Unsecured Claims
 Sunnyvale, CA 94085
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Matecun, Thomas & Olson                                       Line 4.59 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 43570 Garfield                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 Suite 101
 Clinton Township, MI 48038
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Nationwide Credit, Inc.                                       Line 4.3 of (Check one):                 Part 1: Creditors with Priority Unsecured Claims
 P.O. Box 15130                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 Wilmington, DE 19850
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Transworld Systems, Inc                                       Line 4.64 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 500 Virginia Drive                                                                                      Part 2: Creditors with Nonpriority Unsecured Claims
 Suite 514
 Fort Washington, PA 19034
                                                               Last 4 digits of account number


 Part 4:       Add the Amounts for Each Type of Unsecured Claim
6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
   type of unsecured claim.

                                                                                                                                Total Claim
                        6a.   Domestic support obligations                                                  6a.       $                          0.00
 Total
 claims
 from Part 1            6b.   Taxes and certain other debts you owe the government                          6b.       $                 175,000.00
                        6c.   Claims for death or personal injury while you were intoxicated                6c.       $                       0.00
                        6d.   Other. Add all other priority unsecured claims. Write that amount here.       6d.       $                       0.00

                        6e.   Total Priority. Add lines 6a through 6d.                                      6e.       $                 175,000.00

                                                                                                                                Total Claim
                        6f.   Student loans                                                                 6f.       $                          0.00
 Total

Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 27 of 28
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy
            Case 21-54892-wlh                       Doc 15            Filed 07/20/21 Entered 07/20/21 17:51:01                          Desc Main
                                                                     Document      Page 47 of 72
 Debtor 1 Stephen Barry Lowit
 Debtor 2 Tammy Lynn Lowit                                                                           Case number (if known)    21-54892-wlh

 claims
 from Part 2            6g.   Obligations arising out of a separation agreement or divorce that
                              you did not report as priority claims                                    6g.      $                     0.00
                        6h.   Debts to pension or profit-sharing plans, and other similar debts        6h.      $                     0.00
                        6i.   Other. Add all other nonpriority unsecured claims. Write that amount     6i.
                              here.                                                                             $             1,174,773.68

                        6j.   Total Nonpriority. Add lines 6f through 6i.                              6j.      $             1,174,773.68




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 28 of 28
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
              Case 21-54892-wlh                     Doc 15            Filed 07/20/21 Entered 07/20/21 17:51:01                     Desc Main
                                                                     Document      Page 48 of 72
 Fill in this information to identify your case:

 Debtor 1                 Stephen Barry Lowit
                          First Name                        Middle Name           Last Name

 Debtor 2                 Tammy Lynn Lowit
 (Spouse if, filing)      First Name                        Middle Name           Last Name


 United States Bankruptcy Court for the:              NORTHERN DISTRICT OF GEORGIA

 Case number           21-54892-wlh
 (if known)
                                                                                                                                Check if this is an
                                                                                                                                   amended filing



Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1.     Do you have any executory contracts or unexpired leases?
        No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
        Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B:Property (Official Form 106 A/B).
2.     List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
       example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts
       and unexpired leases.


           Person or company with whom you have the contract or lease               State what the contract or lease is for
                         Name, Number, Street, City, State and ZIP Code

     2.1      Extra Space Storage                                                      Storage Unit 243
              0693 - Alpharetta-N. Main St.
              855 N. Main Street
              Alpharetta, GA 30009




Official Form 106G                               Schedule G: Executory Contracts and Unexpired Leases                                              Page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
              Case 21-54892-wlh                         Doc 15          Filed 07/20/21 Entered 07/20/21 17:51:01              Desc Main
                                                                       Document      Page 49 of 72
 Fill in this information to identify your case:

 Debtor 1                   Stephen Barry Lowit
                            First Name                           Middle Name        Last Name

 Debtor 2                   Tammy Lynn Lowit
 (Spouse if, filing)        First Name                           Middle Name        Last Name


 United States Bankruptcy Court for the:                 NORTHERN DISTRICT OF GEORGIA

 Case number            21-54892-wlh
 (if known)
                                                                                                                            Check if this is an
                                                                                                                               amended filing


Official Form 106H
Schedule H: Your Codebtors                                                                                                                      12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married
people are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page,
fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write
your name and case number (if known). Answer every question.

       1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.

       No
       Yes
       2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
       Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

       No. Go to line 3.
       Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

   3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown
      in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official
      Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to fill
      out Column 2.

                Column 1: Your codebtor                                                             Column 2: The creditor to whom you owe the debt
                Name, Number, Street, City, State and ZIP Code                                      Check all schedules that apply:


    3.1         Innovative Working Solutions                                                         Schedule D, line
                1023 Colonnade Way                                                                   Schedule E/F, line    4.60
                Alpharetta, GA 30004
                                                                                                     Schedule G
                                                                                                    Sunera Technologies



    3.2         Innovative Working Solutions                                                         Schedule D, line
                1023 Colonnade Way                                                                   Schedule E/F, line    4.65
                Alpharetta, GA 30004
                                                                                                     Schedule G
                                                                                                    Trinity Consulting Group, Inc.



    3.3         Innovative Working Solutions                                                         Schedule D, line
                1023 Colonnade Way                                                                   Schedule E/F, line    4.32
                Alpharetta, GA 30004
                                                                                                     Schedule G
                                                                                                    iSymmetry, Inc.




Official Form 106H                                                              Schedule H: Your Codebtors                                 Page 1 of 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
            Case 21-54892-wlh                       Doc 15            Filed 07/20/21 Entered 07/20/21 17:51:01                   Desc Main
                                                                     Document      Page 50 of 72
              Stephen Barry Lowit
 Debtor 1 Tammy Lynn Lowit                                                                   Case number (if known)   21-54892-wlh


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                              Column 2: The creditor to whom you owe the debt
                                                                                                  Check all schedules that apply:
    3.4      iSymmetry, Inc                                                                        Schedule D, line       2.5
             1023 Colonnade Way                                                                    Schedule E/F, line
             Alpharetta, GA 30004
                                                                                                   Schedule G
                                                                                                  On Deck Capital, Inc.



    3.5      iSymmetry, Inc                                                                        Schedule D, line
             1023 Colonnade Way                                                                    Schedule E/F, line      4.2
             Alpharetta, GA 30004
                                                                                                   Schedule G
                                                                                                  American Express



    3.6      iSymmetry, Inc                                                                        Schedule D, line
             1023 Colonnade Way                                                                    Schedule E/F, line      4.1
             Alpharetta, GA 30004
                                                                                                   Schedule G
                                                                                                  AGR Funding, Inc.



    3.7      iSymmetry, Inc                                                                        Schedule D, line
             1023 Colonnade Way                                                                    Schedule E/F, line      4.4
             Alpharetta, GA 30004
                                                                                                   Schedule G
                                                                                                  Anita Botchway



    3.8      iSymmetry, Inc                                                                        Schedule D, line
             1023 Colonnade Way                                                                    Schedule E/F, line      4.6
             Alpharetta, GA 30004
                                                                                                   Schedule G
                                                                                                  AT&T/Bankruptcy



    3.9      iSymmetry, Inc                                                                        Schedule D, line
             1023 Colonnade Way                                                                    Schedule E/F, line      4.7
             Alpharetta, GA 30004
                                                                                                   Schedule G
                                                                                                  Atlanta Accountants



    3.10     iSymmetry, Inc                                                                        Schedule D, line
             1023 Colonnade Way                                                                    Schedule E/F, line      4.9
             Alpharetta, GA 30004
                                                                                                   Schedule G
                                                                                                  Bullhorn



    3.11     iSymmetry, Inc                                                                        Schedule D, line
             1023 Colonnade Way                                                                    Schedule E/F, line      4.10
             Alpharetta, GA 30004
                                                                                                   Schedule G
                                                                                                  C2C Resources/iSolvers




Official Form 106H                                                            Schedule H: Your Codebtors                                  Page 2 of 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
            Case 21-54892-wlh                       Doc 15            Filed 07/20/21 Entered 07/20/21 17:51:01                Desc Main
                                                                     Document      Page 51 of 72
              Stephen Barry Lowit
 Debtor 1 Tammy Lynn Lowit                                                                   Case number (if known)   21-54892-wlh


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                              Column 2: The creditor to whom you owe the debt
                                                                                                  Check all schedules that apply:
    3.12     iSymmetry, Inc                                                                        Schedule D, line
             1023 Colonnade Way                                                                    Schedule E/F, line      4.11
             Alpharetta, GA 30004
                                                                                                   Schedule G
                                                                                                  Cambay Consulting, LLC



    3.13     iSymmetry, Inc                                                                        Schedule D, line
             1023 Colonnade Way                                                                    Schedule E/F, line      4.12
             Alpharetta, GA 30004
                                                                                                   Schedule G
                                                                                                  Capital Info Group



    3.14     iSymmetry, Inc                                                                        Schedule D, line
             1023 Colonnade Way                                                                    Schedule E/F, line      4.13
             Alpharetta, GA 30004
                                                                                                   Schedule G
                                                                                                  Caprus IT Inc.



    3.15     iSymmetry, Inc                                                                        Schedule D, line
             1023 Colonnade Way                                                                    Schedule E/F, line      4.14
             Alpharetta, GA 30004
                                                                                                   Schedule G
                                                                                                  CareerBuilder



    3.16     iSymmetry, Inc                                                                        Schedule D, line
             1023 Colonnade Way                                                                    Schedule E/F, line      4.18
             Alpharetta, GA 30004
                                                                                                   Schedule G
                                                                                                  Comcast



    3.17     iSymmetry, Inc                                                                        Schedule D, line
             1023 Colonnade Way                                                                    Schedule E/F, line      4.19
             Alpharetta, GA 30004
                                                                                                   Schedule G
                                                                                                  Confiminds LLC



    3.18     iSymmetry, Inc                                                                        Schedule D, line
             1023 Colonnade Way                                                                    Schedule E/F, line      4.20
             Alpharetta, GA 30004
                                                                                                   Schedule G
                                                                                                  Data Warehouse Labs, Inc.



    3.19     iSymmetry, Inc                                                                        Schedule D, line
             1023 Colonnade Way                                                                    Schedule E/F, line      4.21
             Alpharetta, GA 30004
                                                                                                   Schedule G
                                                                                                  Donato Technologies, Inc.




Official Form 106H                                                            Schedule H: Your Codebtors                                 Page 3 of 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
            Case 21-54892-wlh                       Doc 15            Filed 07/20/21 Entered 07/20/21 17:51:01                Desc Main
                                                                     Document      Page 52 of 72
              Stephen Barry Lowit
 Debtor 1 Tammy Lynn Lowit                                                                   Case number (if known)   21-54892-wlh


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                              Column 2: The creditor to whom you owe the debt
                                                                                                  Check all schedules that apply:
    3.20     iSymmetry, Inc                                                                        Schedule D, line
             1023 Colonnade Way                                                                    Schedule E/F, line      4.22
             Alpharetta, GA 30004
                                                                                                   Schedule G
                                                                                                  Ellianse, LLC



    3.21     iSymmetry, Inc                                                                        Schedule D, line
             1023 Colonnade Way                                                                    Schedule E/F, line      4.23
             Alpharetta, GA 30004
                                                                                                   Schedule G
                                                                                                  Enterprise Integrated Solution



    3.22     iSymmetry, Inc                                                                        Schedule D, line
             1023 Colonnade Way                                                                    Schedule E/F, line      4.24
             Alpharetta, GA 30004
                                                                                                   Schedule G
                                                                                                  EPR Creations, LLC



    3.23     iSymmetry, Inc                                                                        Schedule D, line
             1023 Colonnade Way                                                                    Schedule E/F, line      4.26
             Alpharetta, GA 30004
                                                                                                   Schedule G
                                                                                                  First Consulting Group



    3.24     iSymmetry, Inc                                                                        Schedule D, line
             1023 Colonnade Way                                                                    Schedule E/F, line      4.27
             Alpharetta, GA 30004
                                                                                                   Schedule G
                                                                                                  Galaxy i Technology



    3.25     iSymmetry, Inc                                                                        Schedule D, line
             1023 Colonnade Way                                                                    Schedule E/F, line      4.28
             Alpharetta, GA 30004
                                                                                                   Schedule G
                                                                                                  GPI Parkside, LP



    3.26     iSymmetry, Inc                                                                        Schedule D, line
             1023 Colonnade Way                                                                    Schedule E/F, line      4.29
             Alpharetta, GA 30004
                                                                                                   Schedule G
                                                                                                  Granite Telecommunications



    3.27     iSymmetry, Inc                                                                        Schedule D, line
             1023 Colonnade Way                                                                    Schedule E/F, line      4.30
             Alpharetta, GA 30004
                                                                                                   Schedule G
                                                                                                  Hallmark Global Technologies




Official Form 106H                                                            Schedule H: Your Codebtors                                 Page 4 of 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
            Case 21-54892-wlh                       Doc 15            Filed 07/20/21 Entered 07/20/21 17:51:01                Desc Main
                                                                     Document      Page 53 of 72
              Stephen Barry Lowit
 Debtor 1 Tammy Lynn Lowit                                                                   Case number (if known)   21-54892-wlh


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                              Column 2: The creditor to whom you owe the debt
                                                                                                  Check all schedules that apply:
    3.28     iSymmetry, Inc                                                                        Schedule D, line
             1023 Colonnade Way                                                                    Schedule E/F, line      4.31
             Alpharetta, GA 30004
                                                                                                   Schedule G
                                                                                                  HCL Global Systems Inc.



    3.29     iSymmetry, Inc                                                                        Schedule D, line
             1023 Colonnade Way                                                                    Schedule E/F, line      4.34
             Alpharetta, GA 30004
                                                                                                   Schedule G
                                                                                                  Krea Technnology



    3.30     iSymmetry, Inc                                                                        Schedule D, line
             1023 Colonnade Way                                                                    Schedule E/F, line      4.35
             Alpharetta, GA 30004
                                                                                                   Schedule G
                                                                                                  La Cantera Retail LP



    3.31     iSymmetry, Inc                                                                        Schedule D, line
             1023 Colonnade Way                                                                    Schedule E/F, line      4.38
             Alpharetta, GA 30004
                                                                                                   Schedule G
                                                                                                  LinkedIn Corporation



    3.32     iSymmetry, Inc                                                                        Schedule D, line
             1023 Colonnade Way                                                                    Schedule E/F, line      4.39
             Alpharetta, GA 30004
                                                                                                   Schedule G
                                                                                                  Mail Finance



    3.33     iSymmetry, Inc                                                                        Schedule D, line
             1023 Colonnade Way                                                                    Schedule E/F, line      4.40
             Alpharetta, GA 30004
                                                                                                   Schedule G
                                                                                                  Maris, LLC



    3.34     iSymmetry, Inc                                                                        Schedule D, line
             1023 Colonnade Way                                                                    Schedule E/F, line      4.41
             Alpharetta, GA 30004
                                                                                                   Schedule G
                                                                                                  Michaelangelo's



    3.35     iSymmetry, Inc                                                                        Schedule D, line
             1023 Colonnade Way                                                                    Schedule E/F, line      4.43
             Alpharetta, GA 30004
                                                                                                   Schedule G
                                                                                                  Miracle Software Systems, Inc.




Official Form 106H                                                            Schedule H: Your Codebtors                                 Page 5 of 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
            Case 21-54892-wlh                       Doc 15            Filed 07/20/21 Entered 07/20/21 17:51:01                Desc Main
                                                                     Document      Page 54 of 72
              Stephen Barry Lowit
 Debtor 1 Tammy Lynn Lowit                                                                   Case number (if known)   21-54892-wlh


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                              Column 2: The creditor to whom you owe the debt
                                                                                                  Check all schedules that apply:
    3.36     iSymmetry, Inc                                                                        Schedule D, line
             1023 Colonnade Way                                                                    Schedule E/F, line      4.44
             Alpharetta, GA 30004
                                                                                                   Schedule G
                                                                                                  Monster Worldwide Inc



    3.37     iSymmetry, Inc                                                                        Schedule D, line
             1023 Colonnade Way                                                                    Schedule E/F, line      4.51
             Alpharetta, GA 30004
                                                                                                   Schedule G
                                                                                                  Pro-Tek Consulting, Inc.



    3.38     iSymmetry, Inc                                                                        Schedule D, line
             1023 Colonnade Way                                                                    Schedule E/F, line      4.52
             Alpharetta, GA 30004
                                                                                                   Schedule G
                                                                                                  QuickBooks Online (Intuit)



    3.39     iSymmetry, Inc                                                                        Schedule D, line
             1023 Colonnade Way                                                                    Schedule E/F, line      4.53
             Alpharetta, GA 30004
                                                                                                   Schedule G
                                                                                                  Retirement Plan Administrators



    3.40     iSymmetry, Inc                                                                        Schedule D, line
             1023 Colonnade Way                                                                    Schedule E/F, line      4.54
             Alpharetta, GA 30004
                                                                                                   Schedule G
                                                                                                  Salmon Consulting, LLC



    3.41     iSymmetry, Inc                                                                        Schedule D, line
             1023 Colonnade Way                                                                    Schedule E/F, line      4.55
             Alpharetta, GA 30004
                                                                                                   Schedule G
                                                                                                  Sawnee EMC



    3.42     iSymmetry, Inc                                                                        Schedule D, line
             1023 Colonnade Way                                                                    Schedule E/F, line      4.56
             Alpharetta, GA 30004
                                                                                                   Schedule G
                                                                                                  Seyfarth Shaw, LLP



    3.43     iSymmetry, Inc                                                                        Schedule D, line
             1023 Colonnade Way                                                                    Schedule E/F, line      4.57
             Alpharetta, GA 30004
                                                                                                   Schedule G
                                                                                                  Springahead.com




Official Form 106H                                                            Schedule H: Your Codebtors                                 Page 6 of 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
            Case 21-54892-wlh                       Doc 15            Filed 07/20/21 Entered 07/20/21 17:51:01                Desc Main
                                                                     Document      Page 55 of 72
              Stephen Barry Lowit
 Debtor 1 Tammy Lynn Lowit                                                                   Case number (if known)   21-54892-wlh


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                              Column 2: The creditor to whom you owe the debt
                                                                                                  Check all schedules that apply:
    3.44     iSymmetry, Inc                                                                        Schedule D, line
             1023 Colonnade Way                                                                    Schedule E/F, line      4.58
             Alpharetta, GA 30004
                                                                                                   Schedule G
                                                                                                  Sterling



    3.45     iSymmetry, Inc                                                                        Schedule D, line
             1023 Colonnade Way                                                                    Schedule E/F, line      4.59
             Alpharetta, GA 30004
                                                                                                   Schedule G
                                                                                                  Sunera Technologies



    3.46     iSymmetry, Inc                                                                        Schedule D, line
             1023 Colonnade Way                                                                    Schedule E/F, line      4.61
             Alpharetta, GA 30004
                                                                                                   Schedule G
                                                                                                  Talentwise



    3.47     iSymmetry, Inc                                                                        Schedule D, line
             1023 Colonnade Way                                                                    Schedule E/F, line      4.62
             Alpharetta, GA 30004
                                                                                                   Schedule G
                                                                                                  The Decker Law Firm



    3.48     iSymmetry, Inc                                                                        Schedule D, line
             1023 Colonnade Way                                                                    Schedule E/F, line      4.63
             Alpharetta, GA 30004
                                                                                                   Schedule G
                                                                                                  The Hartford



    3.49     iSymmetry, Inc                                                                        Schedule D, line
             1023 Colonnade Way                                                                    Schedule E/F, line      4.67
             Alpharetta, GA 30004
                                                                                                   Schedule G
                                                                                                  Virinchi Technologies, Ltd.



    3.50     iSymmetry, Inc                                                                        Schedule D, line
             1023 Colonnade Way                                                                    Schedule E/F, line      4.68
             Alpharetta, GA 30004
                                                                                                   Schedule G
                                                                                                  Warren Averett



    3.51     iSymmetry, Inc                                                                        Schedule D, line
             1023 Colonnade Way                                                                    Schedule E/F, line      4.72
             Alpharetta, GA 30004
                                                                                                   Schedule G
                                                                                                  Xtrac, IT




Official Form 106H                                                            Schedule H: Your Codebtors                                 Page 7 of 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
            Case 21-54892-wlh                       Doc 15            Filed 07/20/21 Entered 07/20/21 17:51:01                Desc Main
                                                                     Document      Page 56 of 72
              Stephen Barry Lowit
 Debtor 1 Tammy Lynn Lowit                                                                   Case number (if known)   21-54892-wlh


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                              Column 2: The creditor to whom you owe the debt
                                                                                                  Check all schedules that apply:
    3.52     iSymmetry, Inc                                                                        Schedule D, line
             1023 Colonnade Way                                                                    Schedule E/F, line      4.71
             Alpharetta, GA 30004
                                                                                                   Schedule G
                                                                                                  Xenon Infotech Inc




Official Form 106H                                                            Schedule H: Your Codebtors                                 Page 8 of 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
             Case 21-54892-wlh                Doc 15       Filed 07/20/21 Entered 07/20/21 17:51:01                                 Desc Main
                                                          Document      Page 57 of 72


Fill in this information to identify your case:

Debtor 1                      Stephen Barry Lowit

Debtor 2                      Tammy Lynn Lowit
(Spouse, if filing)

United States Bankruptcy Court for the:       NORTHERN DISTRICT OF GEORGIA

Case number               21-54892-wlh                                                                  Check if this is:
(If known)
                                                                                                         An amended filing
                                                                                                         A supplement showing postpetition chapter
                                                                                                            13 income as of the following date:

Official Form 106I                                                                                          MM / DD/ YYYY
Schedule I: Your Income                                                                                                                             12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Part 1:               Describe Employment

1.     Fill in your employment
       information.                                                Debtor 1                                    Debtor 2 or non-filing spouse

       If you have more than one job,                               Employed                                   Employed
       attach a separate page with           Employment status
       information about additional                                 Not employed                               Not employed
       employers.
                                             Occupation            Search Consultant                           Clerk
       Include part-time, seasonal, or
       self-employed work.                   Employer's name       Lucas Group                                 City of Milton

       Occupation may include student        Employer's address
                                                                   950 East Paces Ferry Road, NE               2006 Heritage Walk
       or homemaker, if it applies.
                                                                   Atlanta, GA 30326                           Milton, GA 30004

                                             How long employed there?         2 Weeks                                   2 1/2 Years

Part 2:               Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need
more space, attach a separate sheet to this form.

                                                                                                      For Debtor 1          For Debtor 2 or
                                                                                                                            non-filing spouse

       List monthly gross wages, salary, and commissions (before all payroll
2.     deductions). If not paid monthly, calculate what the monthly wage would be.          2.    $         5,000.00        $         7,081.66

3.     Estimate and list monthly overtime pay.                                              3.   +$              0.00       +$            0.00

4.     Calculate gross Income. Add line 2 + line 3.                                         4.    $      5,000.00               $   7,081.66




Official Form 106I                                                      Schedule I: Your Income                                                   page 1
            Case 21-54892-wlh             Doc 15        Filed 07/20/21 Entered 07/20/21 17:51:01                                Desc Main
                                                       Document      Page 58 of 72

Debtor 1    Stephen Barry Lowit
Debtor 2    Tammy Lynn Lowit                                                                      Case number (if known)   21-54892-wlh


                                                                                                   For Debtor 1            For Debtor 2 or
                                                                                                                           non-filing spouse
      Copy line 4 here                                                                     4.      $         5,000.00      $         7,081.66

5.    List all payroll deductions:
      5a.    Tax, Medicare, and Social Security deductions                                 5a.     $           800.00      $          675.76
      5b.    Mandatory contributions for retirement plans                                  5b.     $             0.00      $            0.00
      5c.    Voluntary contributions for retirement plans                                  5c.     $           500.00      $        1,501.22
      5d.    Required repayments of retirement fund loans                                  5d.     $             0.00      $          116.98
      5e.    Insurance                                                                     5e.     $           400.00      $          882.74
      5f.    Domestic support obligations                                                  5f.     $             0.00      $            0.00
      5g.    Union dues                                                                    5g.     $             0.00      $            0.00
      5h.    Other deductions. Specify:                                                    5h.+    $             0.00 +    $            0.00
6.    Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h.                       6.     $          1,700.00      $        3,176.70
7.    Calculate total monthly take-home pay. Subtract line 6 from line 4.                  7.     $          3,300.00      $        3,904.96
8.    List all other income regularly received:
      8a. Net income from rental property and from operating a business,
             profession, or farm
             Attach a statement for each property and business showing gross
             receipts, ordinary and necessary business expenses, and the total
             monthly net income.                                                           8a.     $              0.00     $               0.00
      8b. Interest and dividends                                                           8b.     $              0.00     $               0.00
      8c.    Family support payments that you, a non-filing spouse, or a dependent
             regularly receive
             Include alimony, spousal support, child support, maintenance, divorce
             settlement, and property settlement.                                          8c.     $              0.00     $               0.00
      8d. Unemployment compensation                                                        8d.     $              0.00     $               0.00
      8e. Social Security                                                                  8e.     $              0.00     $               0.00
      8f.    Other government assistance that you regularly receive
             Include cash assistance and the value (if known) of any non-cash assistance
             that you receive, such as food stamps (benefits under the Supplemental
             Nutrition Assistance Program) or housing subsidies.
             Specify:                                                                      8f.  $                 0.00   $                 0.00
      8g. Pension or retirement income                                                     8g. $                  0.00   $                 0.00
      8h. Other monthly income. Specify:                                                   8h.+ $                 0.00 + $                 0.00

9.    Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h.                             9.     $               0.00     $                0.00

10. Calculate monthly income. Add line 7 + line 9.                                     10. $           3,300.00 + $         3,904.96 = $           7,204.96
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
    other friends or relatives.
    Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
    Specify:                                                                                                                  11. +$                   0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
    Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it
    applies                                                                                                                      12.   $           7,204.96
                                                                                                                                       Combined
                                                                                                                                       monthly income
13. Do you expect an increase or decrease within the year after you file this form?
         No.
         Yes. Explain:




Official Form 106I                                                     Schedule I: Your Income                                                      page 2
         Case 21-54892-wlh                   Doc 15         Filed 07/20/21 Entered 07/20/21 17:51:01                               Desc Main
                                                           Document      Page 59 of 72


Fill in this information to identify your case:

Debtor 1                Stephen Barry Lowit                                                                Check if this is:
                                                                                                            An amended filing
Debtor 2                Tammy Lynn Lowit                                                                    A supplement showing postpetition chapter
(Spouse, if filing)                                                                                            13 expenses as of the following date:

United States Bankruptcy Court for the:    NORTHERN DISTRICT OF GEORGIA                                          MM / DD / YYYY

Case number           21-54892-wlh
(If known)



Official Form 106J
Schedule J: Your Expenses                                                                                                                             12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Part 1:   Describe Your Household
1. Is this a joint case?
       No. Go to line 2.
       Yes. Does Debtor 2 live in a separate household?
             No
                 Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.
2.    Do you have dependents?              No
      Do not list Debtor 1 and
      Debtor 2.
                                           Yes.   Fill out this information for
                                                   each dependent..............
                                                                                   Dependent’s relationship to
                                                                                   Debtor 1 or Debtor 2
                                                                                                                     Dependent’s
                                                                                                                     age
                                                                                                                                     Does dependent
                                                                                                                                     live with you?

      Do not state the                                                                                                                No
      dependents names.                                                            Child                             13               Yes
                                                                                                                                      No
                                                                                   Child                             16               Yes
                                                                                                                                      No
                                                                                                                                      Yes
                                                                                                                                      No
                                                                                                                                      Yes
3.    Do your expenses include
      expenses of people other than
                                                  No
      yourself and your dependents?               Yes

Part 2:    Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know
the value of such assistance and have included it on Schedule I: Your Income
(Official Form 106I.)                                                                                                     Your expenses


4.    The rental or home ownership expenses for your residence. Include first mortgage
      payments and any rent for the ground or lot.                                                          4. $                          3,539.87

      If not included in line 4:

      4a. Real estate taxes                                                                               4a.    $                           0.00
      4b. Property, homeowner’s, or renter’s insurance                                                    4b.    $                           0.00
      4c.   Home maintenance, repair, and upkeep expenses                                                 4c.    $                          70.00
      4d. Homeowner’s association or condominium dues                                                     4d.    $                          58.00
5.    Additional mortgage payments for your residence, such as home equity loans                           5.    $                           0.00




Official Form 106J                                                   Schedule J: Your Expenses                                                        page 1
        Case 21-54892-wlh                    Doc 15         Filed 07/20/21 Entered 07/20/21 17:51:01                                       Desc Main
                                                           Document      Page 60 of 72

Debtor 1     Stephen Barry Lowit
Debtor 2     Tammy Lynn Lowit                                                                          Case number (if known)      21-54892-wlh

6.    Utilities:
      6a. Electricity, heat, natural gas                                                     6a. $                                                544.00
      6b. Water, sewer, garbage collection                                                   6b. $                                                  0.00
      6c.     Telephone, cell phone, Internet, satellite, and cable services                 6c. $                                                450.00
      6d. Other. Specify:                                                                    6d. $                                                  0.00
7.    Food and housekeeping supplies                                                           7. $                                             1,000.00
8.    Childcare and children’s education costs                                                 8. $                                                 0.00
9.    Clothing, laundry, and dry cleaning                                                      9. $                                                 0.00
10.   Personal care products and services                                                    10. $                                                100.00
11.   Medical and dental expenses                                                            11. $                                                  0.00
12.   Transportation. Include gas, maintenance, bus or train fare.
      Do not include car payments.                                                           12. $                                                 400.00
13.   Entertainment, clubs, recreation, newspapers, magazines, and books                     13. $                                                  50.00
14.   Charitable contributions and religious donations                                       14. $                                                   0.00
15.   Insurance.
      Do not include insurance deducted from your pay or included in lines 4 or 20.
      15a. Life insurance                                                                  15a. $                                                    0.00
      15b. Health insurance                                                                15b. $                                                    0.00
      15c. Vehicle insurance                                                               15c. $                                                  100.00
      15d. Other insurance. Specify:                                                       15d. $                                                    0.00
16.   Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
      Specify:                                                                               16. $                                                    0.00
17.   Installment or lease payments:
      17a. Car payments for Vehicle 1                                                      17a. $                                                  266.71
      17b. Car payments for Vehicle 2                                                      17b. $                                                  613.99
      17c. Other. Specify:                                                                 17c. $                                                    0.00
      17d. Other. Specify:                                                                 17d. $                                                    0.00
18.   Your payments of alimony, maintenance, and support that you did not report as
      deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).        18. $                                                    0.00
19.   Other payments you make to support others who do not live with you.                         $                                                   0.00
      Specify:                                                                               19.
20.   Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
      20a. Mortgages on other property                                                     20a. $                                                     0.00
      20b. Real estate taxes                                                               20b. $                                                     0.00
      20c. Property, homeowner’s, or renter’s insurance                                    20c. $                                                     0.00
      20d. Maintenance, repair, and upkeep expenses                                        20d. $                                                     0.00
      20e. Homeowner’s association or condominium dues                                     20e. $                                                     0.00
21.   Other: Specify:                                                                        21. +$                                                   0.00
22. Calculate your monthly expenses
    22a. Add lines 4 through 21.                                                                                     $                       7,192.57
    22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                             $
      22c. Add line 22a and 22b. The result is your monthly expenses.                                                $                       7,192.57
23. Calculate your monthly net income.
    23a. Copy line 12 (your combined monthly income) from Schedule I.                                      23a. $                               7,204.96
    23b. Copy your monthly expenses from line 22c above.                                                   23b. -$                              7,192.57

      23c. Subtract your monthly expenses from your monthly income.
           The result is your monthly net income.                                                           23c. $                                  12.39

24. Do you expect an increase or decrease in your expenses within the year after you file this form?
      For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
      modification to the terms of your mortgage?
       No.
       Yes.              Explain here:




Official Form 106J                                                  Schedule J: Your Expenses                                                                     page 2
Case 21-54892-wlh   Doc 15    Filed 07/20/21 Entered 07/20/21 17:51:01   Desc Main
                             Document      Page 61 of 72



                     UNITED STATES BANKRUPTCY COURT
                      NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

IN RE:                                :     CHAPTER 7
                                      :
   STEPHEN BARRY LOWIT                :     CASE NO. 21-54892-wlh
   TAMMY LYNN LOWIT                   :
                                      :
           Debtor                     :
                                      :

                    SUPPLEMENTAL LIST OF CREDITORS

Ally Bank
c/o AIS Portfolio Services
4515 N Santa Fe Ave.
Oklahoma City, OK 73118

Bariatric Innovations of Amer
P.O. Box 650292
Dallas, TX 75265-0292

Children's Healthcare Atlanta
P.O. Box 116210
Atlanta, GA 30368-6210

Extra Space Storage
0693 - Alpharetta-N. Main St.
855 N. Main Street
Alpharetta, GA 30009

Laboratory Corporation of Amer
P.O. Box 2240
Burlington, NC 27216-2240

Laureate Medical Group
6800 Peachtree Dunwoody Road
Bldg 600 Embassy Row Ste. 325
Atlanta, GA 30328

Northside Radiology Assoc.
P.O. Box 932215
Atlanta, GA 31193

North Fulton Physical Therapy
1355 Hembree Road
Roswell, GA 30076-3816
Case 21-54892-wlh   Doc 15    Filed 07/20/21 Entered 07/20/21 17:51:01   Desc Main
                             Document      Page 62 of 72


Onelife Fitness Crabapple 83
12315 Crabapple Road
Alpharetta, GA 30004

PayPal, Inc.
c/o Amer. Coradius Intn'l, LLC
2420 Sweet Home Rd,Ste 150
Amhurst, NY 14228-2244

Piedmont Urgent Care
P.O. Box 650292
Dallas, TX 75265-0292

Santander Consumer USA
P. O. Box 660633
Dallas, TX 75266

VMG Urgent Care N. Fulton
c/o Medical Revenue Service
P.O. Box 1149
Sebring, FL 33871
              Case 21-54892-wlh                          Doc 15           Filed 07/20/21 Entered 07/20/21 17:51:01                                                  Desc Main
                                                                         Document      Page 63 of 72
 Fill in this information to identify your case:

 Debtor 1                   Stephen Barry Lowit
                            First Name                           Middle Name                          Last Name

 Debtor 2                   Tammy Lynn Lowit
 (Spouse if, filing)        First Name                           Middle Name                          Last Name


 United States Bankruptcy Court for the:                  NORTHERN DISTRICT OF GEORGIA

 Case number           21-54892-wlh
 (if known)
                                                                                                                                                                  Check if this is an
                                                                                                                                                                     amended filing



Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                                12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

 Part 1:        Summarize Your Assets

                                                                                                                                                                   Your assets
                                                                                                                                                                   Value of what you own

 1.     Schedule A/B: Property (Official Form 106A/B)
        1a. Copy line 55, Total real estate, from Schedule A/B................................................................................................      $             600,000.00

        1b. Copy line 62, Total personal property, from Schedule A/B.....................................................................................           $              52,859.14

        1c. Copy line 63, Total of all property on Schedule A/B...............................................................................................      $             652,859.14

 Part 2:        Summarize Your Liabilities

                                                                                                                                                                   Your liabilities
                                                                                                                                                                   Amount you owe

 2.     Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
        2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D...                                       $             826,914.47

 3.     Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
        3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F.................................                             $             175,000.00

        3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F............................                               $          1,174,773.68


                                                                                                                                     Your total liabilities $               2,176,688.15


 Part 3:        Summarize Your Income and Expenses

 4.     Schedule I: Your Income (Official Form 106I)
        Copy your combined monthly income from line 12 of Schedule I................................................................................                $                 7,204.96

 5.     Schedule J: Your Expenses (Official Form 106J)
        Copy your monthly expenses from line 22c of Schedule J..........................................................................                            $                 7,192.57

 Part 4:        Answer These Questions for Administrative and Statistical Records

 6.     Are you filing for bankruptcy under Chapters 7, 11, or 13?
         No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

          Yes
 7.     What kind of debt do you have?

         Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal, family, or
                household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

           Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to
            the court with your other schedules.
 Official Form 106Sum           Summary of Your Assets and Liabilities and Certain Statistical Information                        page 1 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                        Best Case Bankruptcy
            Case 21-54892-wlh                       Doc 15            Filed 07/20/21 Entered 07/20/21 17:51:01                          Desc Main
                                                                     Document      Page 64 of 72
 Debtor 1      Stephen Barry Lowit
 Debtor 2      Tammy Lynn Lowit                                                           Case number (if known) 21-54892-wlh

 8.    From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official Form
       122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                              $


 9.    Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

                                                                                                         Total claim
       From Part 4 on Schedule E/F, copy the following:

       9a. Domestic support obligations (Copy line 6a.)                                                   $                  0.00

       9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                         $             175,000.00

       9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)               $                   0.00

       9d. Student loans. (Copy line 6f.)                                                                $                   0.00

       9e. Obligations arising out of a separation agreement or divorce that you did not report as
           priority claims. (Copy line 6g.)                                                               $                  0.00

       9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)            +$                  0.00


       9g. Total. Add lines 9a through 9f.                                                           $            175,000.00




Official Form 106Sum                             Summary of Your Assets and Liabilities and Certain Statistical Information                        page 2 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
              Case 21-54892-wlh                     Doc 15            Filed 07/20/21 Entered 07/20/21 17:51:01                        Desc Main
                                                                     Document      Page 65 of 72




 Fill in this information to identify your case:

 Debtor 1                    Stephen Barry Lowit
                             First Name                     Middle Name             Last Name

 Debtor 2                    Tammy Lynn Lowit
 (Spouse if, filing)         First Name                     Middle Name             Last Name


 United States Bankruptcy Court for the:              NORTHERN DISTRICT OF GEORGIA

 Case number              21-54892-wlh
 (if known)
                                                                                                                                   Check if this is an
                                                                                                                                      amended filing



Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                                        12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                       Sign Below


        Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?


               No

         Yes. Name of person                                                                                   Attach Bankruptcy Petition Preparer’s Notice,
                                                                                                                Declaration, and Signature (Official Form 119)


       Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
       that they are true and correct.

        X /s/ Stephen Barry Lowit                                                   X   /s/ Tammy Lynn Lowit
              Stephen Barry Lowit                                                       Tammy Lynn Lowit
              Signature of Debtor 1                                                     Signature of Debtor 2

              Date       July 19, 2021                                                  Date    July 19, 2021




Official Form 106Dec                                       Declaration About an Individual Debtor's Schedules
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
              Case 21-54892-wlh                     Doc 15            Filed 07/20/21 Entered 07/20/21 17:51:01             Desc Main
                                                                     Document      Page 66 of 72

 Fill in this information to identify your case:

 Debtor 1                 Stephen Barry Lowit
                          First Name                        Middle Name               Last Name

 Debtor 2                 Tammy Lynn Lowit
 (Spouse if, filing)      First Name                        Middle Name               Last Name


 United States Bankruptcy Court for the:              NORTHERN DISTRICT OF GEORGIA

 Case number            21-54892-wlh
 (if known)
                                                                                                                         Check if this is an
                                                                                                                            amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                                12/15


If you are an individual filing under chapter 7, you must fill out this form if:
 creditors have claims secured by your property, or
 you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
        whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
        on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
         sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
        write your name and case number (if known).

 Part 1:        List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
   information below.
    Identify the creditor and the property that is collateral  What do you intend to do with the property that    Did you claim the property
                                                               secures a debt?                                    as exempt on Schedule C?


    Creditor's         Ally Bank                                           Surrender the property.                      No
    name:                                                                  Retain the property and redeem it.
                                                                           Retain the property and enter into a         Yes
    Description of       2015 Kia Soul Wagon 4D 61,000                      Reaffirmation Agreement.
    property             miles                                             Retain the property and [explain]:
    securing debt:



    Creditor's         Freedom Mortgage                                    Surrender the property.                      No
    name:                                                                  Retain the property and redeem it.
                                                                           Retain the property and enter into a         Yes
    Description of       1023 Colonnade Way Milton, GA                      Reaffirmation Agreement.
    property             30004 Fulton County                               Retain the property and [explain]:
    securing debt:



    Creditor's         Santander Consumer USA                              Surrender the property.                      No
    name:                                                                  Retain the property and redeem it.
                                                                           Retain the property and enter into a         Yes
    Description of       2013 Ford F150                                     Reaffirmation Agreement.
    property                                                               Retain the property and [explain]:

Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                           page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
            Case 21-54892-wlh                       Doc 15            Filed 07/20/21 Entered 07/20/21 17:51:01                        Desc Main
                                                                     Document      Page 67 of 72

 Debtor 1      Stephen Barry Lowit
 Debtor 2      Tammy Lynn Lowit                                                                      Case number (if known)    21-54892-wlh

     securing debt:

 Part 2:   List Your Unexpired Personal Property Leases
For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 Describe your unexpired personal property leases                                                                             Will the lease be assumed?

 Lessor's name:                                                                                                                No
 Description of leased
 Property:                                                                                                                     Yes

 Lessor's name:                                                                                                                No
 Description of leased
 Property:                                                                                                                     Yes

 Lessor's name:                                                                                                                No
 Description of leased
 Property:                                                                                                                     Yes

 Lessor's name:                                                                                                                No
 Description of leased
 Property:                                                                                                                     Yes

 Lessor's name:                                                                                                                No
 Description of leased
 Property:                                                                                                                     Yes

 Lessor's name:                                                                                                                No
 Description of leased
 Property:                                                                                                                     Yes

 Lessor's name:                                                                                                                No
 Description of leased
 Property:                                                                                                                     Yes

 Part 3:      Sign Below

Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any personal
property that is subject to an unexpired lease.

 X     /s/ Stephen Barry Lowit                                                      X /s/ Tammy Lynn Lowit
       Stephen Barry Lowit                                                             Tammy Lynn Lowit
       Signature of Debtor 1                                                           Signature of Debtor 2

       Date        July 19, 2021                                                    Date    July 19, 2021




Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                     page 2

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
              Case 21-54892-wlh                     Doc 15            Filed 07/20/21 Entered 07/20/21 17:51:01                               Desc Main
                                                                     Document      Page 68 of 72

 Fill in this information to identify your case:                                                   Check one box only as directed in this form and in Form
                                                                                                   122A-1Supp:
 Debtor 1              Stephen Barry Lowit
 Debtor 2
 (Spouse, if filing)
                       Tammy Lynn Lowit                                                               1. There is no presumption of abuse
                                                                                                      2. The calculation to determine if a presumption of abuse
 United States Bankruptcy Court for the:            Northern District of Georgia
                                                                                                             applies will be made under Chapter 7 Means Test
                                                                                                             Calculation (Official Form 122A-2).
 Case number           21-54892-wlh
 (if known)                                                                                           3. The Means Test does not apply now because of
                                                                                                             qualified military service but it could apply later.
                                                                                                       Check if this is an amended filing
Official Form 122A - 1
Chapter 7 Statement of Your Current Monthly Income                                                                                                                  04/20
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more space is needed,
attach a separate sheet to this form. Include the line number to which the additional information applies. On the top of any additional pages, write your name and
case number (if known). If you believe that you are exempted from a presumption of abuse because you do not have primarily consumer debts or because of
qualifying military service, complete and file Statement of Exemption from Presumption of Abuse Under § 707(b)(2) (Official Form 122A-1Supp) with this form.

 Part 1:           Calculate Your Current Monthly Income
  1. What is your marital and filing status? Check one only.
         Not married. Fill out Column A, lines 2-11.
         Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11.
         Married and your spouse is NOT filing with you. You and your spouse are:
          Living in the same household and are not legally separated. Fill out both Columns A and B, lines 2-11.
          Living separately or are legally separated. Fill out Column A, lines 2-11; do not fill out Column B. By checking this box, you declare under
                  penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your spouse are
                  living apart for reasons that do not include evading the Means Test requirements. 11 U.S.C § 707(b)(7)(B).
    Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this bankruptcy case. 11 U.S.C. §
    101(10A). For example, if you are filing on September 15, the 6-month period would be March 1 through August 31. If the amount of your monthly income varied during
    the 6 months, add the income for all 6 months and divide the total by 6. Fill in the result. Do not include any income amount more than once. For example, if both
    spouses own the same rental property, put the income from that property in one column only. If you have nothing to report for any line, write $0 in the space.
                                                                                                       Column A                 Column B
                                                                                                       Debtor 1                 Debtor 2 or
                                                                                                                                non-filing spouse
  2. Your gross wages, salary, tips, bonuses, overtime, and commissions (before all
     payroll deductions).                                                               $                                       $
  3. Alimony and maintenance payments. Do not include payments from a spouse if
     Column B is filled in.                                                             $                                       $
  4. All amounts from any source which are regularly paid for household expenses
     of you or your dependents, including child support. Include regular contributions
     from an unmarried partner, members of your household, your dependents, parents,
     and roommates. Include regular contributions from a spouse only if Column B is not
     filled in. Do not include payments you listed on line 3.                           $                                       $
  5. Net income from operating a business, profession, or farm
                                                                       Debtor 1
        Gross receipts (before all deductions)                            $
        Ordinary and necessary operating expenses                        -$
        Net monthly income from a business, profession, or farm $                      Copy here -> $                           $
  6. Net income from rental and other real property
                                                                                   Debtor 1
        Gross receipts (before all deductions)                            $
        Ordinary and necessary operating expenses                        -$
        Net monthly income from rental or other real property            $             Copy here -> $                           $
                                                                                                       $                        $
  7. Interest, dividends, and royalties




Official Form 122A-1                                      Chapter 7 Statement of Your Current Monthly Income                                                    page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
             Case 21-54892-wlh                      Doc 15            Filed 07/20/21 Entered 07/20/21 17:51:01                            Desc Main
                                                                     Document      Page 69 of 72
 Debtor 1     Stephen Barry Lowit
 Debtor 2     Tammy Lynn Lowit                                                                       Case number (if known)   21-54892-wlh


                                                                                                 Column A                     Column B
                                                                                                 Debtor 1                     Debtor 2 or
                                                                                                                              non-filing spouse
  8. Unemployment compensation                                                           $                                    $
     Do not enter the amount if you contend that the amount received was a benefit under
     the Social Security Act. Instead, list it here:
        For you                                          $
            For your spouse                                            $
  9. Pension or retirement income. Do not include any amount received that was a
      benefit under the Social Security Act. Also, except as stated in the next sentence, do
      not include any compensation, pension, pay, annuity, or allowance paid by the
      United States Government in connection with a disability, combat-related injury or
      disability, or death of a member of the uniformed services. If you received any retired
      pay paid under chapter 61 of title 10, then include that pay only to the extent that it
      does not exceed the amount of retired pay to which you would otherwise be entitled
      if retired under any provision of title 10 other than chapter 61 of that title.         $                               $
  10. Income from all other sources not listed above. Specify the source and amount.
      Do not include any benefits received under the Social Security Act; payments made
      under the Federal law relating to the national emergency declared by the President
      under the National Emergencies Act (50 U.S.C. 1601 et seq.) with respect to the
      coronavirus disease 2019 (COVID-19); payments received as a victim of a war
      crime, a crime against humanity, or international or domestic terrorism; or
      compensation pension, pay, annuity, or allowance paid by the United States
      Government in connection with a disability, combat-related injury or disability, or
      death of a member of the uniformed services. If necessary, list other sources on a
      separate page and put the total below..
               .                                                                              $                               $
                                                                                                 $                            $
                  Total amounts from separate pages, if any.                                  + $                             $

  11. Calculate your total current monthly income. Add lines 2 through 10 for
      each column. Then add the total for Column A to the total for Column B.             $                       +$                      =$

                                                                                                                                               Total current monthly
                                                                                                                                               income

 Part 2:        Determine Whether the Means Test Applies to You

  12. Calculate your current monthly income for the year. Follow these steps:
       12a. Copy your total current monthly income from line 11                                            Copy line 11 here=>             $


              Multiply by 12 (the number of months in a year)                                                                                   x 12
       12b. The result is your annual income for this part of the form                                                              12b. $


  13. Calculate the median family income that applies to you. Follow these steps:
       Fill in the state in which you live.

       Fill in the number of people in your household.

       Fill in the median family income for your state and size of household.                                                       13.    $
       To find a list of applicable median income amounts, go online using the link specified in the separate instructions
       for this form. This list may also be available at the bankruptcy clerk’s office.
  14. How do the lines compare?
       14a.      Line 12b is less than or equal to line 13. On the top of page 1, check box 1, There is no presumption of abuse.
                      Go to Part 3. Do NOT fill out or file Official Form 122A-2.
       14b.      Line 12b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 122A-2.
                      Go to Part 3 and fill out Form 122A–2.
 Part 3:        Sign Below
              By signing here, I declare under penalty of perjury that the information on this statement and in any attachments is true and correct.

             X /s/ Stephen Barry Lowit                                               X /s/ Tammy Lynn Lowit
                Stephen Barry Lowit                                                     Tammy Lynn Lowit
Official Form 122A-1                                      Chapter 7 Statement of Your Current Monthly Income                                                 page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
            Case 21-54892-wlh                       Doc 15            Filed 07/20/21 Entered 07/20/21 17:51:01                       Desc Main
                                                                     Document      Page 70 of 72
 Debtor 1    Stephen Barry Lowit
 Debtor 2    Tammy Lynn Lowit                                                                       Case number (if known)   21-54892-wlh

                Signature of Debtor 1                                                    Signature of Debtor 2
        Date July 19, 2021                                                        Date July 19, 2021
             MM / DD / YYYY                                                            MM / DD / YYYY
             If you checked line 14a, do NOT fill out or file Form 122A-2.
             If you checked line 14b, fill out Form 122A-2 and file it with this form.




Official Form 122A-1                                      Chapter 7 Statement of Your Current Monthly Income                                        page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
            Case 21-54892-wlh                       Doc 15            Filed 07/20/21 Entered 07/20/21 17:51:01                            Desc Main
                                                                     Document      Page 71 of 72


 Fill in this information to identify your case:

 Debtor 1            Stephen Barry Lowit

 Debtor 2           Tammy Lynn Lowit
 (Spouse, if filing)

 United States Bankruptcy Court for the:            Northern District of Georgia

 Case number         21-54892-wlh                                                                        Check if this is an amended filing
 (if known)



Official Form 122A - 1Supp
Statement of Exemption from Presumption of Abuse Under § 707(b)(2)                                                                                              12/15

File this supplement together with Chapter 7 Statement of Your Current Monthly Income (Official Form 122A-1), if you believe that you are
exempted from a presumption of abuse. Be as complete and accurate as possible. If two married people are filing together, and any of the
exclusions in this statement applies to only one of you, the other person should complete a separate Form 122A-1 If you believe that this is
required by 11 U.S.C. § 707(b)(2)(C).

 Part 1:       Identify the Kind of Debts You Have

  1. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8) as "incurred by an individual primarily for a
     personal, family, or household purpose." Make sure that your answer is consistent with the answer you gave at line 16 of the Voluntary Petition for
     Individuals Filing for Bankruptcy (Official Form 1).

        No.      Go to Form 122A-1; on the top of page 1 of that form, check box 1, There is no presumption of abuse, and sign Part 3. Then submit this
                  supplement with the signed Form 122A-1.
        Yes. Go to Part 2.

 Part 2:       Determine Whether Military Service Provisions Apply to You

  2. Are you a disabled veteran (as defined in 38 U.S.C. § 3741(1))?
        No. Go to line 3.
        Yes. Did you incur debts mostly while you were on active duty or while you were performing a homeland defense activity?
                  10 U.S.C. § 101(d)(1); 32 U.S.C. § 901(1).
              No. Go to line 3.
              Yes. Go to Form 122A-1: on the top of page 1 of that form, check box 1, There is no presumption of abuse, and sign Part 3. Then
                          submit this supplement with the signed Form 122A-1.

  3. Are you or have you been a Reservist or member of the National Guard?
        No. Complete Form 122A-1. Do not submit this supplement.
        Yes. Were you called to active duty or did you perform a homeland defense activity? 10 U.S.C. § 101(d)(1); 32 U.S.C. § 901(1).
           No. Complete Form 122A-1. Do not submit this supplement.
           Yes. Check any one of the following categories that applies:
                                                                                             If you checked one of the categories to the left, go to Form
                    I was called to active duty after September 11, 2001, for at least      122A-1. On the top of page 1 of Form 122A-1, check box 3,
                          90 days and remain on active duty.                                 The Means Test does not apply now, and sign Part 3. Then
                                                                                             submit this supplement with the signed Form 122A-1. You
                         I was called to active duty after September 11, 2001, for at least are not required to fill out the rest of Official Form 122A-1
                          90 days and was released from active duty on                     , during the exclusion period. The exclusion period means
                          which is fewer than 540 days before I file this bankruptcy case.   the time you are on active duty or are performing a
                                                                                             homeland defense activity, and for 540 days afterward. 11
                         I am performing a homeland defense activity for at least 90 days. U.S.C. § 707(b)(2)(D)(ii).

                    I performed a homeland defense activity for at least 90 days,
                          ending on                           , which is fewer than 540 days before I   If your exclusion period ends before your case is closed,
                                                                                                        you may have to file an amended form later.
                          file this bankruptcy case.




Official Form 122A-1Supp                       Statement of Exemption from Presumption of Abuse Under § 707(b)(2)                                          page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
Case 21-54892-wlh        Doc 15     Filed 07/20/21 Entered 07/20/21 17:51:01              Desc Main
                                   Document      Page 72 of 72



                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF GEORGIA
                                   ATLANTA DIVISION

IN RE:                                         :       CHAPTER 7
                                               :
   STEPHEN BARRY LOWIT                         :       CASE NO. 21-54892-wlh
   TAMMY LYNN LOWIT                            :
                                               :
                Debtor                         :
                                               :

              RULE 2016 DISCLOSURE STATEMENT OF COMPENSATION
                           OF ATTORNEY FOR DEBTOR

        1.    Pursuant to 11 U.S.C. § 329(a) and Bankruptcy Rule 2016(b), I certify that I am an
officer in the law firm of Lamberth, Cifelli, Ellis & Nason, P.A., (the “Firm”) and that
compensation paid to the Firm within one year before the filing of the petition in bankruptcy, or
agreed to be paid to the Firm, for services rendered or to be rendered on behalf of Debtor in
contemplation of or in connection with the bankruptcy case is as follows:

         a.     For legal services, the Firm will charge its hourly rates, plus $338 for filing
                fees;

         b.     The Firm received a retainer in the amount of $1,162, plus the $338 filing
                fee, from Debtors.

         c.     The fees have not been shared and will not be shared with any other person,
                other than members and associates of the Firm.

         Dated: July 19, 2021
                                                       LAMBERTH, CIFELLI,
                                                       ELLIS & NASON, P.A.
                                                       Attorneys for Debtors

                                                       By: /s/ G. Frank Nason, IV
                                                               G. Frank Nason, IV
                                                               Georgia Bar No. 535160
6000 Lake Forrest Drive, NW
Suite 435
Atlanta, Georgia 30328
(404) 262-7373
(404) 262-9911 (facsimile)
